 
 
 
 
 
 
 
PURCHASE AND SALE AGREEMENT
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS


ARTICLE I PURCHASE AND SALE
 
1
1.01
Purchase and Sale
 
1
1.02
Interests
 
1
1.03
Effective Time
 
2
       
ARTICLE II PURCHASE PRICE
 
3
2.01
Purchase Price
 
3
2.02
Adjustments to Purchase Price
 
3
       
ARTICLE III REPRESENTATIONS AND WARRANTIES
 
4
3.01
Representations and Warranties of Seller
 
4
3.02
Representations and Warranties of Buyer
 
7
       
ARTICLE IV COVENANTS
 
9
4.01
Covenants of Seller
 
9
4.02
Covenants of Buyer
 
10
       
ARTICLE V TITLE MATTERS, ENVIRONMENTAL MATTERS, CASUALTY LOSS AND ABANDONMENT
 
11
5.01
Seller’s Title
 
11
5.02
Definition of Marketable Title
 
11
5.03
Definition of Permitted Encumbrances
 
11
5.04
Definition of Title Defect
 
13
5.05
Title Procedure
 
13
5.06
Consents and Preferential Rights
 
14
5.07
Environmental Procedure
 
14
5.08
Casualty Loss
 
16
5.09
Plugging and Abandonment
 
17
5.10
Disclaimer of Warranties
 
17
       
ARTICLE VI CONDITIONS TO CLOSING
 
18
6.01
Conditions to Obligations of Seller
 
18
6.02
Conditions to Obligations of Buyer
 
18
       
ARTICLE VII CLOSING
 
18
7.01
Date of Closing
 
18
7.02
Place of Closing
 
18
7.03
Closing Obligations
 
19
       
ARTICLE VIII OBLIGATIONS AFTER CLOSING
 
20
8.01
Post-Closing Adjustments
 
20
8.02
Sales Taxes and Recording Fees
 
20

 
i

--------------------------------------------------------------------------------


 
8.03
Indemnification
21
8.04
Further Assurances
21
8.05
Survival
21
8.06
Limitation on Seller’s Liability
       
ARTICLE IX TERMINATION OF AGREEMENT
22
9.01
Termination
22
9.02
Return of Information
22
9.03
Liabilities upon Termination
22
     
ARTICLE X MISCELLANEOUS
23
10.01
Expenses
23
10.02
Notices
23
10.03
Amendment
23
10.04
Assignment
23
10.05
Announcements
24
10.06
Generality of Provisions
24
10.07
Headings
24
10.08
Counterparts
24
10.09
References
24
10.10
Governing Law
24
10.11
Entire Agreement
24
10.12
Severability
25
10.13
Parties in Interest
25

 
ii

--------------------------------------------------------------------------------


 
PURCHASE AND SALE AGREEMENT
 
This Purchase and Sale Agreement (“Agreement”) dated as of December 18, 2009
(the “Execution Date”), but effective as of December 1, 2009, is by and between
Azalea Properties, Ltd., a Texas limited partnership (“Seller”), and RCWI, L.P.,
a Texas limited partnership (“Buyer”), relative to the “Interests” (as
hereinafter defined).
 
In consideration of the mutual promises contained herein, the benefits to be
derived by each party hereunder and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Buyer and Seller agree
as follows:
 
ARTICLE I
 
PURCHASE AND SALE
 
1.01        Purchase and Sale. Seller agrees to sell and convey and Buyer agrees
to purchase and pay for the Interests subject to the terms and conditions of
this Agreement.
 
1.02        Interests. All of the following shall be referred to as the
“Interests”:

 
(a)           The undivided interests described in Exhibit A hereto, in and to
the entire estates created by the leases, licenses, permits and other agreements
described in Exhibit A (the “Leases”) insofar as the Leases cover and relate to
the lands described in Exhibit A (the “Lands”), together with (i) all rights,
privileges, benefits and powers conferred upon the holder of the Leases with
respect to the use and occupation of the surface of the Lands that may be
necessary, convenient or incidental to the possession and enjoyment of the
Leases, (ii) all rights in respect of any pooled or unitized acreage located in
whole or in part within the Lands by virtue of the Leases, including rights to
production from the pool or unit allocated to any Lease being a part thereof,
regardless of whether such production is from the Lands, (iii) all rights,
options, titles and interests of Seller granting Seller the right to obtain, or
otherwise earn interests within the Lands no matter how earned, and (iv) all
tenements, hereditaments and appurtenances belonging to any of the foregoing;
 
(b)           All of Seller’s right, title and interest in and to the Fee, Fee
Mineral and Fee Royalty Interests described in Exhibit A;
 
(c)           Identical undivided interests in and to all of the oil and gas
wells, saltwater disposal and water wells and injection wells (whether or not
currently producing) (the “Wells”) associated or located on the properties
listed on Exhibit B (the “Properties”), all pipelines, flowlines, plants,
gathering and processing systems, platforms, buildings, compressors, meters,
tanks, machinery, tools, pulling machines, utility lines, and all of the
personal property, equipment, fixtures and improvements now or as of the
Effective Time (as defined in Section 1.03 below) in or on the Lands,
appurtenant thereto or used in connection therewith or with the production,
treatment, sale or disposal of hydrocarbons or water produced therefrom or
attributable thereto and all other appurtenances thereunto belonging, whether or
not located on the Leases;
 

--------------------------------------------------------------------------------



 
(d)           The contracts and contractual rights, obligations and interest,
including all farmout agreements, farmin agreements, drilling contracts,
operating agreements, sales contracts, saltwater disposal agreements, division
orders and transfer orders and other contracts or agreements set forth on
Exhibit C attached hereto covering or affecting any or all of the Leases and/or
Lands. In the event there are other agreements or contracts necessary or
desirable with respect to the operations being conducted on the Leases, Fee
Interests, Wells and Lands, at its option, Buyer shall be entitled to the
benefits of such contracts or agreements;
 
(e)           The easements, licenses, authorizations, permits and similar
rights and interests applicable to, or pertinent to, the ownership and operation
of Leases, Fee Interests, Wells and the Wells;
 
(f)            All inventories, oil, gas and production in tanks, in storage
below the pipeline connection in tanks or upstream of the sales meter (“line
fill”) and inventory attributable to the Leases Fee Interests, Lands and Wells;
 
(g)           All other right and interests in, to or under or derived from the
Interests, even though same may be improperly described or omitted from the
exhibits. It is the express intent of the Seller and Buyer that all of Seller’s
right, title and interest in any of the properties described on Exhibit A and
Exhibit B and those on Exhibit C, subject to the qualifications set forth in
Article 1.02(d), and the interests appurtenant thereto, be assigned to Buyer
hereunder; and
 
(h)           All original files, records, documentation and data in Seller’s
possession relating to (or evidencing) Seller’s ownership or rights in the
Leases Fee Interests, Lands and Wells, production, rights-of-way or other rights
and interests described herein, including but not limited to lease files, land
files, well files, accounting files, production sales agreements files, division
and transfer order files, written contracts, title opinions and abstracts, legal
records, governmental filings, geological data, seismic data, information and
analysis, production reports, production logs, core sample reports and maps as
such data is assembled in the normal course of business but exclusive of (A) any
such records, data or information where the transfer of same is prohibited by
third party agreements or applicable law, as to which Seller is unable to secure
a waiver, or (B) the work product of Seller’s legal counsel, excluding title
opinions.
 
The respective values allocated to Seller’s interest in each of the Interests
(the “Allocated Values”) are as set forth in Exhibit B hereto.
 
1.03    Effective Time. The purchase and sale of the Interests shall be
effective for all purposes as of December 1, 2009 at 7:00 a.m., local time at
the location of the Interests (the “Effective Time”).
 
2

--------------------------------------------------------------------------------




ARTICLE II
 
PURCHASE PRICE
 
2.01     Purchase Price. The purchase price for the Interests shall be Twenty
Two Million and No/100 ($22,000,000) (the “Purchase Price”), which shall be
adjusted as set forth in Section 2.02 below. Upon the execution hereof, Buyer
shall pay to Seller by wire transfer the sum of One Million One Hundred Thousand
and No/100 ($1,100,000) (the “Earnest Money”) which shall be governed by the
terms hereof.
 
2.02    Adjustments to Purchase Price. The Purchase Price to be paid at Closing
shall be minus the Earnest Money and further adjusted as follows and the
resulting amount shall be referred to as the “Adjusted Purchase Price”:

 
(a)           The Purchase Price shall be adjusted upward by an amount up to the
total Allocated Value of the Proven Undeveloped (“PUD’s”) opportunities set
forth on Exhibit D, which Exhibit D shall be generated after the Execution Date
in accordance with the provisions of this Article 2.02(a) and delivered at
Closing, and which total amount shall be no more than Two Million Five Hundred
Thousand Dollars ($2,500,000.00). Buyer and Seller shall enter into good faith
negotiations to reach agreement on the increase to the Purchase Price allocated
pursuant to this Section 2.02(a). Seller shall use commercially reasonable best
efforts to provide Buyer with all land maps necessary for Buyer to evaluate the
PUD’s at least seven (7) days prior to Closing. Buyer shall provide Seller with
Exhibit D as soon as reasonably possible after Seller’s delivery to Buyer of all
maps it obtains. Between the Execution Date and Closing, Seller will use
commercially reasonable best efforts to obtain documentation evidencing Seller’s
ownership in those leaseholds where the individual PUD’s are located. Provided
such PUD documentation is obtained, the Purchase Price will be increased by
those amounts of the Allocated Value attributable to the PUDs.
 
(b)           The Purchase Price shall be adjusted upward for any cash
expenditures actually made by Seller relating to the Interests from the
Effective Time to the Closing Date;
 
(c)           The Purchase Price shall be adjusted downward for any cash
actually received by Seller relating to the Interests from the Effective Time to
the Closing Date.
 
(d)           The Purchase Price shall be adjusted downward for the exercise of
any Preferential Rights (as defined in Section 5.06) or the failure to obtain
any Consents (as defined in Section 5.06) prior to the Closing pursuant to
Section 5.06(b).
 
(e)           The Purchase Price shall be adjusted downward for any Title Defect
Amount pursuant to Section 5.05(e) and Environmental Defect Amount pursuant to
Section 5.07(f).
 
(f)            The Purchase Price shall be adjusted downward for 11/12ths of any
ad valorem, property, production, severance and similar taxes and assessments on
the Interests for
 
3

--------------------------------------------------------------------------------


 
the calendar year 2009, which have not been paid prior to the Effective Time. It
is the intent of this provision that Seller shall bear its proportionate part of
any unpaid ad valorem, property, production, severance and similar taxes and
assessments for the tax year 2009.
    
(g)           The Purchase Price shall be adjusted downward by any amount
attributable to contracts, liens, judgments, encumbrances or other material
liabilities and/or obligations of Seller related to the Interests, but excluding
the PUDs, under any contracts or binding obligations which are disclosed by
Seller or discovered by Buyer after the Execution Date, and which remain ongoing
obligations affecting the Interests as of the Effective Date (collectively, the
“Post Execution Liabilities”). The amount of any adjustment shall be equal to
the amount by which such Post Execution Liabilities reduces the value of the
Interests below the Allocated Value.
 
(h)           Seller and Buyer agree that no adjustments other than those set
forth from (a) to (e) above shall be made to the Purchase Price.

 
ARTICLE III

 
REPRESENTATIONS AND WARRANTIES
 
3.01    Representations and Warranties of Seller. Seller represents and warrants
to Buyer as follows:
 
(a)           Seller is a Texas limited partnership duly organized, validly
existing and in good standing under the laws of its state of organization.
 
(b)           Seller has the requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement, to sell the
Interests on the terms described in this Agreement and to perform its
obligations under this Agreement. The consummation of the transactions
contemplated by this Agreement will not violate, nor be in conflict with, (i)
any provision of Seller’s governing documents, (ii) any agreement or instrument
to which Seller is a party or is bound, except those as to which consents have
been or will be obtained prior to the Closing, or (iii) any judgment, decree,
order, statute, rule or regulation applicable to Seller.
 
(c)           The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of Seller.
 
(d)           This Agreement has been duly executed and delivered on behalf of
Seller, and at the Closing all documents and instruments required hereunder to
be executed and delivered by Seller shall have been duly executed and delivered.
This Agreement does, and such documents and instruments shall, constitute legal
and valid obligations of Seller enforceable against it in accordance with its
and their respective terms.
 
4

--------------------------------------------------------------------------------




(e)           Seller has incurred no liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Buyer shall have any responsibility whatsoever.
 
(f)            Schedule 3.01(f) describes (i) all of the unit agreements,
farmout and farmin agreements, pooling agreements, pooling designations, unit
operating agreements and operating agreements, exploration agreements,
participation agreements, transportation and gathering agreements, rig
contracts, pipe and other supply contracts and area of mutual interest
agreements included in the Interests, (ii) all of the production sales,
marketing and processing agreements included in the Interests, other than such
agreements which are terminable by Seller without penalty on 30 or fewer days’
notice, (iii) any contracts or agreements (other than contracts for utility
services) included in or burdening the Interests that could reasonably be
expected to obligate Seller to expend or pursuant to which Seller may receive in
excess of Twenty Five Thousand and NO/100 Dollars ($25,000) in any calendar
year, (iv) any contract or agreement included in or related to the Interests
that is with any affiliate of Seller, and (v) any contract or agreement that
evidences an obligation to pay the deferred purchase price of property or
services ((i) - (v) collectively, the “Material Contracts”). Seller has not
received written notice of any default under any of the Material Contracts or
the Leases. The Contracts and the Leases are in full force and effect and have
not been modified or amended in any material respect, and Seller is not in
default thereunder. Prior to the execution of this Agreement, Seller furnished
to Buyer true and complete copies of each Material Contract and all amendments
thereto.
 
(g)           No claim, demand, filing, hearing, notice of violation,
proceeding, notice or demand letter, investigation, administrative proceeding,
civil, criminal or other action, suit or other legal proceeding is pending or,
to the best of Seller’s knowledge, threatened against Seller or any third party
which operates an Interest relating to, resulting from or affecting the
ownership or operation of the Interests. No notice from any governmental
authority or any other person (including employees) has been received by Seller
or, to the best of Seller’s knowledge, any third party which operates any
Interest as to any claim, demand, filing, hearing, notice of violation,
proceeding, notice or demand letter, relating to, resulting from or affecting
the ownership or operation of the Interests and the Material Contracts, claiming
any violation of any law, statute, rule, regulation, ordinance, order, decision
or decree of any governmental authority (including, without limitation, any such
law, rule, regulation, ordinance, order, decision or decree concerning the
conservation of natural resources) or claiming any breach of contract or
agreement with any third party.

 
(h)           Seller does not operate and has not operated any of the Interests.
 
(i)            All royalties, rentals, and other payments due pursuant to or
with respect to the Interests, which are payable by Seller have been properly
and timely paid, and if payable by third parties, have been properly and timely
paid. There are no royalty suspense accounts maintained by Seller with respect
to the Interests. Neither Seller, nor, to the knowledge of Seller, any other
party is in default under any Lease or oil and gas lease not listed on Exhibit A
as of the
 

5

--------------------------------------------------------------------------------



Execution Date, and to which Seller is a party, and the Leases identified on
Exhibit A are valid and subsisting oil and gas leases and are currently in full
force and effect.

(j)            Seller has obtained and is in compliance with all licenses,
permits, contracts, easements and agreements relating to the Interests that are
required to be obtained by Seller. To the knowledge of Seller, each third party
operator of the Interests has obtained and is in compliance with all licenses,
permits, contracts, easements and agreements relating to the Interests that are
required to be obtained by it. To the knowledge of Seller, all such licenses,
permits, contracts, easements and agreements are set forth in Schedule 3.01 (j)
and are in full force and effect; and no violations exist under such licenses,
permits, contracts and agreements. Seller is in compliance with all laws, rules
and regulations of federal, state or local entities, which have jurisdiction
over Seller, or the Interests to be sold hereunder, including but not limited to
all environmental regulations and laws. Seller has been and is in material
compliance, and to the knowledge of Seller, each third party operator of the
Interests is in material compliance, under all environmental laws.
 
(k)           To the knowledge of Seller, gas imbalances identified on Schedule
3.01(k) are the only gas imbalances that exist with respect to the Interests.
 
(1)           Except as provided on Schedule 3.01(1) all requisite third-party
consents to assign or third-party waivers to the assignment have been secured by
Seller, or will have been secured by the Closing Date. Only the Interests
identified on Schedule 3.01(1) are subject to any third party preferential
rights to purchase.
 
(m)          There are no Wells included in the Interests that (i) Seller, or,
to the knowledge of Seller, a third party operator, is obligated by law or
contract to currently plug and abandon, or (ii) are subject to exceptions to a
requirement to plug and abandon issued by a governmental authority. Seller has
not installed any underground storage tanks or constructed any unlined
production pits in, on or underlying any of the Interests, and to the knowledge
of Seller, no underground storage tanks or unlined production pits have been
installed or constructed by anyone else in, on or underlying any of the
Interests.
 
(n)           Schedule 3.01(n) contains a true and complete list of (i) all
authorizations for expenditures for all drilling operations applicable to the
Interests in excess of Five Thousand and NO/100 Dollars ($5,000) or for capital
expenditures with respect to such Interests in excess of Five Thousand and
NO/100 Dollars ($5,000) that have been proposed by any person on or after the
Effective Time, whether or not accepted by Seller or any other person, and (ii)
all authorizations for expenditure in excess of Five Thousand and NO/100 Dollars
($5,000) and written commitments for all drilling operations in excess of Five
Thousand and NO/100 Dollars ($5,000) applicable to such Interests or for other
capital expenditures with respect to such Interests in excess of Five Thousand
and NO/100 Dollars ($5,000) for which all of the activities anticipated in such
authorizations for expenditures or commitments have not been completed by the
Effective Time.
 
6

--------------------------------------------------------------------------------




(o)           All property, ad valorem, production, severance and other taxes of
a similar nature that are due have been timely paid or are being contested in
good faith. Seller has timely filed or caused to be timely filed all tax
returns, reports, statements and similar filings required by applicable laws,
statutes, rules or regulations with respect to the Interests due on or prior to
the Closing Date. There are no extensions or waivers of any statute of
limitations with respect to such taxes or tax liens burdening the Interests
except for liens for current taxes not yet due and payable.
 
(p)           The Interests are not subject to any tax partnership agreement or
provisions requiring a partnership income tax return to be filed under
Subchapter K of Chapter 1 of Subtitle A of the Internal Revenue Code of 1986, as
amended.
 
(q)           Schedule 3.01(q) lists all bonds, letters of credit, guarantees
and other similar commitments held by Seller that are required by third parties
in order for Seller to own the Interests.
 
(r)            Seller is not a “foreign person” within the meaning of §1445 of
the Internal Revenue Code of 1986, as amended.
 
(s)           There are no bankruptcy or receivership proceedings pending
against, being contemplated by, or threatened against Seller.
 
(t)            Seller is an experienced and knowledgeable investor in the oil
and gas business. Seller has been advised by and has relied solely on its own
expertise and legal, tax, reservoir engineering, environmental and other
professional counsel concerning this transaction, the Interests and value
thereof.
 
(u)           Seller is not obligated by virtue of a hedging contract to deliver
hydrocarbons produced from the Wells at any time after the Closing Date without
then or thereafter receiving full payment therefor.
 
(v)           Schedule 3.01(v) contains a list of all outstanding and unpaid
obligations of the Seller pertaining to the Interests which are not otherwise
set forth in this Agreement.
 
3.02    Representations and Warranties of Buyer. Buyer represents and warrants
to Seller as follows:
 
(a)           Buyer is a Texas limited partnership and is duly organized,
validly existing and in good standing under the laws of its state of
organization.
 
(b)           Buyer has all requisite power and authority to carry on its
business as presently conducted, to enter into this Agreement, to purchase the
Interests on the terms described in this Agreement and to perform its other
obligations under this Agreement. The consummation of the transactions
contemplated by this Agreement will not violate, nor be in conflict with, any
provision of Buyer’s governing documents, or any agreement or instrument to
 
7

--------------------------------------------------------------------------------


 
which Buyer is a party or is bound, or any judgment, decree, order, statute,
rule or regulation applicable to Buyer.
   
(c)           The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of Buyer.
 
(d)           This Agreement has been duly executed and delivered on behalf of
Buyer, and at the Closing all documents and instruments required hereunder to be
executed and delivered by Buyer shall have been duly executed and delivered.
This Agreement does, and such documents and instruments shall, constitute legal
and valid obligations of Buyer enforceable against it in accordance with its and
their respective terms.
 
(e)            Buyer has incurred no liability, contingent or otherwise, for
brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Seller shall have any responsibility whatsoever.
 
(f)            Prior to executing this Agreement, Buyer has been afforded an
opportunity to (i) examine the Interests and such materials as it has requested
to be provided to it by Seller, and (ii) discuss with representatives of Seller
such materials and the nature and operation of the Interests. In entering into
this Agreement, Buyer has relied solely on the express representations and
covenants of Seller in this Agreement, its independent investigation of, and
judgment with respect to, the Interests and the advice of its own legal, tax,
economic, environmental, engineering, geological and geophysical advisors and
not on any comments or statements of any representatives of, or consultants or
advisors engaged by, Seller or its representatives.
 
(g)           Prior to the Closing, Buyer will use its commercially reasonable
efforts to satisfy all bonding requirements of all state and federal
governmental authorities so that Buyer is qualified to own the Interests. The
consummation of the transactions contemplated hereby will not cause Buyer to be
disqualified as an owner of state or federal oil, gas and mineral leases, or to
exceed any acreage limitation imposed by any law, statute, rule or regulation.
 
(h)           Buyer is an experienced and knowledgeable investor and operator in
the oil and gas business. Buyer is acquiring the Interests for its own account
and not with a view to, or for offer of resale in connection with, a
distribution thereof, within the meaning of the Securities Act of 1933, 15
U.S.C. §77a et seq., and any other rules, regulations and laws pertaining to the
distribution of securities.
 
(i)           Buyer has arranged to have available by the Closing Date
sufficient funds to enable the payment to Seller by wire transfer the Adjusted
Purchase Price in accordance with Section 7.03 hereof and to otherwise perform
Buyer’s obligations under this Agreement.

 
8

--------------------------------------------------------------------------------

 
 
ARTICLE IV


COVENANTS


4.01        Covenants of Seller. Seller covenants and agrees with Buyer that
from the date hereof to the Closing Date, except (i) as provided herein, or (ii)
as otherwise consented to in writing by Buyer, Seller shall:


(a)        Give Buyer and its representatives access to, and the right to copy,
at Buyer’s expense, all information in its possession relating to the Interests
which shall include, without limitation, the Material Contracts, title opinions,
abstracts of title, land records, accounting records, production records,
operating expense records, engineering, geological and geophysical data,
development plans and permits, and any other information of whatsoever kind
relating to the production and operation of the Interests but shall not include
(A) any such records, data or information where the transfer of same is
prohibited by third party agreements or applicable law, as to which Seller is
unable to secure a waiver or (B) the work product of Seller’s legal counsel,
excluding title opinions. All such information shall be open to inspection and
photocopying at Seller’s offices at any reasonable time during the term of this
Agreement, but until subsequent to the Closing shall remain confidential and
shall not be disclosed to any third party other than Buyer’s employees and
agents.


(b)        On and after the Effective Time until the Closing Date, Seller (i)
will operate its business in the ordinary course consistent with past practice,
(ii) will not, without prior written consent of Buyer, which consent will not be
unreasonably withheld, commit to any operation, or services of related
operations, reasonably anticipated by Seller to require future capital
expenditures by Seller in excess of Five Thousand and NO/100 Dollars ($5,000),
or make any capital expenditures in excess of Five Thousand and NO/100 Dollars
($5,000) or subject to (v) below, terminate, amend, assign or extend any
Material Contracts, (iii) will not incur liabilities or encumbrances with
respect to the Interests for which Buyer would be responsible after Closing, in
an amount (not to exceed Five Thousand and NO/100 Dollars ($5,000)) consistent
with past practices employed by Seller with respect to the Interests, (iv) not
cancel any indebtedness owed to Seller in respect of the Interests, which has a
value, individually or in the aggregate, in excess of Five Thousand and NO/100
Dollars ($5,000), (v) notwithstanding (ii) above, will terminate or cause its
respective affiliates to terminate, effective as of the Closing Date, any
contracts or agreements between Seller and its respective affiliates that relate
to or bind the Interests, (vi) will use commercially reasonable efforts to
preserve relationships with all third parties having business dealings with
respect to the Interests, (vii) will maintain general insurance coverage on the
Interests presently furnished by nonaffiliated third parties in the amounts and
of the types presently in force, (viii) will use commercially reasonable efforts
to maintain in full force and effect all Leases, (ix) will maintain, or use
commercially reasonable efforts to obtain, all material governmental permits and
approvals affecting the Interests, (x) will pay all taxes and assessments with
respect to the Interests that become due and payable prior to the Closing Date,
(xi) will not transfer, farmout, sell, hypothecate, encumber or otherwise
dispose of any Interest except for sales and dispositions of oil and gas
production made in the

 
9

--------------------------------------------------------------------------------

 
 
ordinary course of business consistent with past practices, (xii) will not enter
into, assign, terminate or amend, in any material respect, any contract or any
other agreement by which the Interests are bound and which would be a Material
Contract, (xiii) and will not commit to do any of the foregoing described in
clause (ii), (iii), (iv), (xi) or (xii).
   
(c)        Take or cause to be taken all such actions as may be necessary or
advisable to consummate and make effective the sale of the Interests and the
transactions contemplated by this Agreement and to assure that as of the Closing
Date it will not be under any organizational, legal or contractual restriction
that would prohibit or delay the timely consummation of such transactions.


(d)       Not itself or through any investment banker, broker, agent,
representative or affiliate, directly or indirectly, (i) offer to sell, or
solicit, negotiate or seek in any other way offers or proposals to purchase, all
or any portion of the Interests, (ii) provide any third parties, other than
Buyer and its representatives, with access to data concerning the purchase of
all or any portion of the Interests, or (iii) take any similar actions with
respect to a sale of the partnership interests or other equity interest in
Seller or any merger, consolidation or business combination involving Seller.


(e)        Cause all the representations and warranties of Seller contained in
this Agreement to be true and correct on and as of the Closing Date.


(f)        Notify Buyer (i) if any representation or warranty of Seller
contained in this Agreement is discovered to be or becomes untrue, or (ii) if
Seller fails to perform or comply with any covenant or agreement contained in
this Agreement or it is reasonably anticipated that Seller will be unable to
perform or comply with any covenant or agreement contained in this Agreement.


(g)       Deliver to Buyer updated and complete Schedules and Exhibits to this
Agreement.


(h)       Notify Buyer of any Post Execution Liabilities it discovers.


4.02        Covenants of Buyer. Buyer covenants and agrees with Seller that from
the date hereof to the Closing Date, except (i) as provided herein, or (ii) as
otherwise consented to in writing by Seller, Buyer shall:


(a)        Take or cause to be taken all such actions as may be necessary or
advisable to consummate and make effective the purchase of the Interests and the
transactions contemplated by this Agreement and to assure that as of the Closing
Date it will not be under any material organizational, legal or contractual
restriction that would prohibit or delay the timely consummation of such
transactions.


(b)       Cause all the representations and warranties of Buyer contained in
this Agreement to be true and correct on and as of the Closing Date.

 
10

--------------------------------------------------------------------------------

 
 
(c)        Promptly notify Seller (i) if any representation or warranty of Buyer
contained in this Agreement is discovered to be or becomes untrue, or (ii) if
Buyer fails to perform or comply with any covenant or agreement contained in
this Agreement or it is reasonably anticipated that Buyer will be unable to
perform or comply with any covenant or agreement contained in this Agreement.


(d)        Notify Seller of any Post Execution Liabilities it discovers.


ARTICLE V


TITLE MATTERS, ENVIRONMENTAL MATTERS,
CASUALTY LOSS AND ABANDONMENT


5.01        Seller’s Title. Seller represents to Buyer that Seller’s title to
the Interests as of the Effective Time is (and as of the Closing shall be)
“Marketable Title” as defined in Section 5.02 hereinbelow.


5.02        Definition of Marketable Title. As used in this Agreement, the term
“Marketable Title” shall mean, as to each of the Interests, that the title
acquired by Buyer:


(a)        Will entitle Buyer to receive and retain, the percentage set forth in
Exhibit A as Seller’s “Net Revenue Interest” of all hydrocarbons produced, saved
and marketed from each Property as set forth in Exhibit B, all without
reduction, suspension or termination of such interest throughout the productive
life of such Wells on each Property, except for any reduction, suspension or
termination caused by Permitted Encumbrances.


(b)       Will obligate Buyer to bear not more than the percentage set forth in
Exhibit A as Seller’s “Working Interest” of the costs and expenses relating to
the maintenance, development and operation of each Property as set forth in
Exhibit B, all without increase throughout the productive life of such Wells on
each Property, except for any increase caused by Permitted Encumbrances.


(c)        Is free and clear of all liens, mortgages, security interests,
encumbrances, burdens and claims of any kind, except for Permitted Encumbrances.


(d)       Is set forth in documents, which have been properly recorded in the
County or Parish in which they are located and/or in such other place as
required by state law in the state wherein the Interest is located, such that
Buyer’s recordation of an Assignment or Deed from Seller shall not be made
ineffective by a prior recordation by a third party of an instrument conveying
such Interest to a third party.


5.03        Definition of Permitted Encumbrances. As used herein, the term
“Permitted Encumbrances” shall mean:

 
11

--------------------------------------------------------------------------------

 
 
(a)        Lessors’ royalties, overriding royalties, reversionary interests and
similar burdens, whether recorded or unrecorded, that do not operate to reduce
Seller’s Net Revenue Interests set forth in Exhibit B or increase Seller’s
Working Interests set forth in Exhibit B.


(b)       Division orders and sales contracts terminable without penalty upon no
more than thirty (30) days’ notice to the purchaser.


(c)        Except as provided in Section 5.06 below, preferential rights to
purchase and required third-party consents and similar agreements with respect
to which waivers or consents are obtained under this Agreement prior to the
Closing from the appropriate parties or the appropriate time period for
asserting the right has expired prior to the Closing without an exercise of the
rights.


(d)       Encumbrances relating to the Interests that arise under operating
agreements to secure payment of amounts not yet delinquent and are of a type and
nature customary in the oil and gas industry.


(e)        Encumbrances relating to the Interests securing payments to mechanics
and materialmen and encumbrances securing payment of taxes or assessments that
are, in either case, not yet delinquent or, if delinquent, are being contested
in good faith in the normal course of business consistent with past practice,
and of which Buyer is notified in writing before Closing and for which Seller
indemnifies Buyer subsequent to Closing.


(f)        All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are customarily obtained
subsequent to the sale or conveyance and have been properly obtained in
connection with all prior sales and conveyances.


(g)       Conventional rights of reassignment obligating Seller to reassign its
interest in any portion of the Interests to a third party in the event it
intends to release or abandon such Interests prior to the expiration of the
primary term or other termination of such Interests.


(h)       Easements, rights of way, servitudes, permits, surface leases, surface
use restrictions and other surface uses and impediments on, over or in respect
to any of the Interests that do not, taken as a whole, materially interfere with
the operation, value or use of the Interests.


(i)         All rights reserved to or vested in any governmental, statutory or
public authority to control or regulate any of the Interests in any manner, and
all applicable laws, rules and orders of governmental authority, so long as the
foregoing do not interfere in any material respect with the operation of the
portion of the Interests burdened thereby.


(j)         Such Title Defects which Buyer fails to deliver to Seller in writing
as provided in Section 5.05(b) below.

 
12

--------------------------------------------------------------------------------

 
 
5.04        Definition of Title Defect. As used in this Agreement the term
“Title Defect” shall mean any defect which renders the title to an Interest to
be less than Marketable Title.


5.05        Title Procedure.


(a)        As used herein, Title Defect Amount means the value attributable to
the portion of the Interests affected by such Title Defect, multiplied by a
fraction (i) the numerator of which is the difference between (x) the Net
Revenue Interest for the affected Interest set forth on Exhibit A minus (y) the
Net Revenue Interest for the affected Interest agreed or determined to be owned
by Seller; and (ii) the denominator of which is the Net Revenue Interest for
that Interest set forth on Exhibit A.


(b)       If Buyer discovers any Title Defect, Buyer shall give Seller notice of
such Title Defect no later than five (5) days prior to the Closing Date. Such
notice shall be in writing and shall include (i) a description of the Title
Defect, and (ii) the Title Defect Amount therefor. Buyer shall be deemed to have
waived all Title Defects of which Buyer has not given timely notice to Seller
thereof.


(c)        Seller, at its option, shall have the right and opportunity, but not
the obligation, to cure any Title Defect so that the title to be acquired by
Buyer shall become Marketable Title.


(d)       If Seller decides not to or cannot cure a Title Defect and Seller does
not agree with any claimed Title Defect Amount or any proposed value for the
affected Interest, Seller shall so notify Buyer within two (2) days of its
receipt of the notice from Buyer under Section 5.05(b), and the parties shall
promptly enter into good faith negotiations and attempt to agree on those
matters. The value agreed by the parties with respect to a Title Defect will be
the Title Defect Amount for that Title Defect.


(e)        If the parties cannot reach agreement concerning the existence of a
Title Defect or a Title Defect Amount by the Closing Date, then Buyer may (i)
delete the portion of the Interest affected by such Title Defect from the
Interests to be conveyed by Seller at Closing and adjust the Purchase Price
downward by the value applicable to such Interest, or (ii) acquire such Interest
at Closing with no adjustment to the Purchase Price.


(f)        Notwithstanding any terms contained in this Agreement to the
contrary, in the event the aggregate amount of the Title Defects, the value of
the Interests subject to unobtained consents to assignment set forth in Article
5.06(a) hereinbelow, the value of the Interests subject to Preferential Rights
set forth in Article 5.06(b) hereinbelow, the Environmental Defects set forth in
Article 5.07, the Casualty Loss set forth in Article 5.08 hereinbelow and the
value of the Interests subject to Diminution set forth in Article 5.09
hereinbelow which Buyer timely asserts exceeds Two Million Two Hundred Thousand
and NO/100 Dollars ($2,200,000), either Seller or Buyer may elect to terminate
this Agreement.

 
13

--------------------------------------------------------------------------------

 

5.06        Consents and Preferential Rights.


(a)        If any third party consent (“Consents”) to the sale and transfer of
the Interests is not obtained prior to the Closing, Buyer shall not add that
portion of the Interests subject to such consent requirement to the aggregate
under Articles 5.05(f), 5.06(c), 5.07(g) or 5.08 or 5.09(a) if such consent is
customarily secured after the Closing or such consent does not materially affect
the value of the affected Interest if such consent were withheld.


(b)        After execution hereof, if an Interest is subject to preferential
purchase rights, rights of first refusal, or similar rights (collectively
“Preferential Rights”), Seller shall notify the holders thereof of its intention
to sell such Interest and of the value attributable thereto based upon the
mutual agreement of Seller and Buyer. Seller will not be liable to Buyer if any
Preferential Rights are exercised, or any Consents are denied, prior to the
Closing Date, provided that the Purchase Price shall be reduced by the value
attributable to the portion of the Interests that is subject to such
Preferential Rights or Consents. However, if Seller is unable to obtain the
required waivers of Preferential Rights or Consents prior to the Closing Date
(other than Consents from governmental agencies ordinarily obtained after
Closing), the portion of the Interest affected will, at the option of Buyer (i)
be deleted from this sale and the Purchase Price decreased by the value
attributable thereto; or (ii) be sold to Buyer, in which event Buyer shall be
entitled to receive any amounts paid upon exercise of the Preferential Rights
applicable thereto. If the holder of a Preferential Right on an Interest that
has been deleted from the sale to Buyer fails to consummate the purchase of the
Interest covered by such right within the time required (in no event shall such
time period extend beyond thirty (30) days after the Closing Date), then Seller
shall so notify Buyer and within thirty (30) days after Buyer’s receipt of such
notice from Seller, Seller shall sell to Buyer and Buyer shall purchase from
Seller for the value attributable thereto, and upon other terms of this
Agreement, the Interest to which the Preferential Right applied, provided no
material adverse change has occurred in the Interest.


(c)        Notwithstanding any terms contained in this Agreement to the
contrary, in the event the aggregate amount of the Title Defects set forth in
Article 5.05 above, the value of the Interests subject to unobtained consents to
assignment set forth in Article 5.05(a), the value of the Interests subject to
Preferential Rights set forth in Article 5.06(b), the Environmental Defects set
forth in Article 5.07 hereinbelow, the Casualty Loss set forth in Article 5.08
hereinbelow and the value of the Interests subject to Diminution set forth in
Article 5.09 hereinbelow and which Buyer timely asserts exceeds Two Million Two
Hundred Thousand and NO/100 Dollars ($2,200,000), either Seller or Buyer may
elect to terminate this Agreement.


5.07        Environmental Procedure.


(a)        Prior to the Closing Date, Buyer may conduct a field inspection of
the Interests and Buyer may further secure, at its sole risk, cost and expense,
an environmental audit of all or any of the Interests. At Buyer’s request,
Seller will make arrangements with the operators of the Interests for Buyer, or
Buyer’s representatives, to conduct the inspection or audit. If Buyer makes use
of said audit to assert an Environmental Defect under the terms of this
Agreement, Buyer shall furnish a copy of such environmental audit to Seller, and
the contents

 
14

--------------------------------------------------------------------------------

 
 
of such environmental audit shall remain confidential unless required to be
disclosed by any rule, order or governmental proceeding.
  
(b)       As used herein, Environmental Defect shall mean any material
environmental defect relating to the Interests in the nature of environmental
pollution or contamination, including pollution of the soil, ground water or the
air; underground injection activities and waste disposal on site or offsite;
failure to comply with applicable land use, surface disturbance, licensing or
notification requirements; or violations of environmental or land use rules,
regulations, demands or orders of appropriate state or federal regulatory
agencies.


(c)        As used herein, Environmental Defect Amount means the cost to
remediate such Environmental Defect in accordance with applicable environmental
laws.


(d)       If Buyer discovers any Environmental Defect, Buyer shall give Seller
notice of such Environmental Defect no later than five (5) days prior to the
Closing Date. Such notice shall be in writing and shall include (i) a
description of the Environmental Defect, and (ii) the Environmental Defect
Amount therefor. Buyer shall be deemed to have waived all Environmental Defects
of which Buyer has not given timely notice to Seller thereof.


(e)        If Seller does not agree with any claimed Environmental Defect or any
proposed Environmental Defect Amount, Seller shall so notify Buyer within two
(2) days of its receipt of the notice from Buyer under Section 5.07(d), and the
parties shall promptly enter into good faith negotiations and attempt to agree
on those matters. The value agreed by the parties with respect to an
Environmental Defect will be the Environmental Defect Amount for that
Environmental Defect.


(f)        If the parties cannot reach agreement concerning either the existence
of an Environmental Defect or an Environmental Defect Amount therefor with
respect to any Interest by the Closing Date, then Buyer may (i) delete the
portion of the Interest affected by such Environmental Defect from the Interests
to be conveyed by Seller at Closing and adjust the Purchase Price downward by
the value applicable to such Interest, or (ii) acquire such Interest at Closing
with no adjustment to the Purchase Price.


(g)       Notwithstanding any terms contained in this Agreement to the contrary,
in the event the aggregate amount of the Title Defects set forth in Article 5.05
above, the value of the Interests subject to unobtained consents to assignment
set forth in Article 5.05(a) above, the value of the Interests subject to
Preferential Rights set forth in Article 5.06(b) above, the Casualty Loss set
forth in Article 5.08 hereinbelow, the Diminution Amount set forth in Article
5.09 hereinbelow and the Environmental Defects which Buyer timely asserts
exceeds Two Million Two Hundred Thousand and NO/100 Dollars ($2,200,000), either
Seller or Buyer may elect to terminate this Agreement.
 
5.08        Casualty Loss. If, prior to the Closing, all or any portion of the
Interests shall be destroyed by fire or other casualty, or if any portion of the
Interests shall be

 
15

--------------------------------------------------------------------------------

 
 
taken in condemnation or under the right of eminent domain or if proceedings for
such purposes shall be pending or threatened, Seller shall promptly notify Buyer
of each instance of such casualty loss to the Interests. In addition, Seller
shall assign, transfer and set over unto Buyer all of the right, title and
interest of Seller in and to any unpaid awards or other payments arising out of
such destruction or taking. Seller shall not voluntarily compromise, settle or
adjust any amounts payable by reason of such destruction or taking without first
obtaining the written consent of Buyer. This Agreement shall remain in full
force and effect notwithstanding any such destruction or taking, and Seller
shall at Closing pay to Buyer all sums paid to Seller by reason of such
destruction or taking, provided that, in the event the aggregate amount of the
Title Defects set forth in Article 5.05, the Environmental Defects set forth in
Article the value of the Interests subject to unobtained consents to assignment
set forth in Article 5.05(a) above, the value of the Interests subject to
Preferential Rights set forth in Article 5.06(b) above the value of the
Interests subject to Diminution set forth in Article 5.09 hereinbelow and any
Casualty loss, individually or in the aggregate, exceeds Two Million Two Hundred
Thousand and NO/100 Dollars ($2,200,000), either party shall have the right to
terminate this Agreement by delivery of a written notice to the other.


5.09        Diminution in Value of the Interests.


(a)        If Buyer discovers or is made aware of any Post Execution
Liabilities, Buyer shall give Seller notice of such discovery no later than five
(5) days prior to the Closing Date. Such notice shall be in writing and shall
include (i) a description of the Post Execution Liability, and (ii) the
diminution in the value of the Interests (“Diminution Amount”) therefor. Buyer
shall be deemed to have waived all discoveries under this Article or Article
2.02(g) of which Buyer has not given timely notice to Seller thereof.


(b)       If Seller does not agree with any claimed Diminution Amount or any
proposed value for the affected Interest, Seller shall so notify Buyer within
two (2) days of its receipt of the notice from Buyer under Section 5.095.05(b),
and the parties shall promptly enter into good faith negotiations and attempt to
agree on those matters. The value agreed by the parties with respect to a
Diminution Amount will be the Diminution Amount for that Post Execution
Liability.


(c)        If the parties cannot reach agreement concerning the existence of a
Diminution Amount by the Closing Date, then Buyer may (i) delete the portion of
the Interest affected by such Post Execution Liability from the Interests to be
conveyed by Seller at Closing and adjust the Purchase Price downward by the
value applicable to such Interest, or (ii) acquire such Interest at Closing with
no adjustment to the Purchase Price.

 
(d)       Notwithstanding any terms contained in this Agreement to the contrary,
in the event the aggregate amount of the Title Defects set forth in Article
5.05, the value of the Interests subject to unobtained consents to assignment
set forth in Article 5.06(a), the value of the Interests subject to Preferential
Rights set forth in Article 5.06(b), the Environmental Defects set forth in
Article 5.07, the Casualty Loss set forth in Article 5.08 and the value of the
Interests subject to a Diminution Amount set forth in this Article 5.09 which
Buyer timely asserts exceeds

 
16

--------------------------------------------------------------------------------

 
 
Two Million Two Hundred Thousand and NO/100 Dollars ($2,200,000), either Seller
or Buyer may elect to terminate this Agreement.
  
5.10        Plugging and Abandonment. Upon Closing, Buyer shall assume all of
Seller’s plugging, replugging, abandonment, removal, disposal and restoration
obligations associated with the Interests acquired hereunder. Such obligations
being assumed shall include, but not be limited to, all necessary and proper
plugging and abandonment and/or removal and disposal of all of the Wells,
whether pre-existing or drilled by Seller, and all structures, personal property
and equipment located on or associated with the Leases listed on Exhibit A, the
necessary and proper capping and burying of all associated flow lines, and any
necessary disposal of naturally occurring radioactive material (NORM) or
asbestos. All plugging, replugging, abandonment, removal, disposal and
restoration operations shall be in compliance with applicable laws and
regulations and conducted in a good and workmanlike manner.


5.11        Disclaimer of Warranties. EXCEPT FOR THE SPECIAL WARRANTY OF TITLE
IN THE ASSIGNMENT, THE EXPRESS REPRESENTATIONS AND WARRANTIES OF SELLER
CONTAINED IN THIS AGREEMENT (OR IN THE ASSIGNMENT TO BE EXECUTED PURSUANT TO
THIS AGREEMENT) ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND
WARRANTIES, EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE, AND SELLER EXPRESSLY
DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES. SUBJECT TO THE
FOREGOING, THE INTERESTS SHALL BE CONVEYED PURSUANT HERETO WITHOUT ANY WARRANTY
OR REPRESENTATION, WHETHER EXPRESS, IMPLIED, STATUTORY, OR OTHERWISE RELATING TO
THE CONDITION, QUANTITY, QUALITY, FITNESS FOR A PARTICULAR PURPOSE, CONFORMITY
TO THE MODELS OR SAMPLES OF MATERIALS, OR MERCHANTABILITY OF ANY EQUIPMENT OR
ITS FITNESS FOR ANY PURPOSE, AND WITHOUT ANY OTHER EXPRESS, IMPLIED, STATUTORY,
OR OTHER WARRANTY OR REPRESENTATION WHATSOEVER. BUYER SHALL, EXCEPT AS PROVIDED
OTHERWISE HEREIN, ACCEPT ALL OF THE SAME “AS IS, WHERE IS”. WITHOUT LIMITATION
OF THE FOREGOING, EXCEPT TO THE EXTENT EXPRESSLY PROVIDED IN THIS AGREEMENT,
SELLER MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED, STATUTORY, OR
OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, REPORTS, RECORDS,
PROJECTIONS, INFORMATION, OR MATERIALS NOW HERETOFORE, OR HEREAFTER FURNISHED OR
MADE AVAILABLE TO BUYER IN CONNECTION WITH THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, PRICING ASSUMPTIONS OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES
(IF ANY) ATTRIBUTABLE TO THE INTERESTS OR THE ABILITY OR POTENTIAL OF THE
INTERESTS TO PRODUCE HYDROCARBONS OR THE ENVIRONMENTAL CONDITION OF THE
INTERESTS OR ANY OTHER MATERIALS FURNISHED OR MADE AVAILABLE TO BUYER BY SELLER,
OR BY SELLER’S AGENTS OR REPRESENTATIVES. EXCEPT TO THE EXTENT EXPRESSLY
PROVIDED IN THIS AGREEMENT, ANY AND ALL SUCH DATA, RECORDS, REPORTS,
PROJECTIONS, INFORMATION, AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY

 
17

--------------------------------------------------------------------------------

 
 
SELLER OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO BUYER ARE PROVIDED TO BUYER
AS A CONVENIENCE AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR
AGAINST SELLER, AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT BUYER’S SOLE
RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW.
    
ARTICLE VI


CONDITIONS TO CLOSING


6.01        Conditions to Obligations of Seller. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to (i)
the satisfaction, or waiver by Seller, of the condition that all representations
and warranties of Buyer contained in this Agreement shall be true in all
material respects (or true in all respects as to such representations and
warranties that are qualified by materiality) at and as of the Closing as if
such representations and warranties were made at and as of the Closing, (ii)
Buyer shall have performed and satisfied all covenants and agreements, required
by this Agreement to be performed and satisfied by Buyer at or prior to the
Closing, (iii) there being no suits, actions or other proceedings pending or
threatened to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, and (iv) neither party having exercised its
right to terminate this Agreement pursuant to Section 9.01.


6.02        Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to (i)
the satisfaction, or waiver by Buyer, of the condition that all representations
and warranties of Seller contained in this Agreement shall be true in all
material respects (or true in all respects as to such representations and
warranties that are qualified by materiality) at and as of the Closing as if
such representations and warranties were made at and as of the Closing, (ii)
Seller shall have performed and satisfied all covenants and agreements required
by this Agreement to be performed and satisfied by Seller at or prior to the
Closing, (iii) there being no suits, actions or other proceedings pending or
threatened to restrain or prohibit the consummation of the transactions
contemplated by this Agreement, (iv) neither party having exercised its right to
terminate this Agreement pursuant to Section 9.01, and (v) all Consents (except
for Consents customarily obtained subsequent to transfer of title) having been
obtained.


ARTICLE VII


CLOSING


7.01        Date of Closing. Subject to the conditions stated in this Agreement,
the consummation of the transactions contemplated by this Agreement (the
“Closing”) shall be held at 10:00 AM on or before January 19, 2010. Said date
shall be referred to as the “Closing Date”.


7.02        Place of Closing. The Closing shall be held at ______________, or at
such other place as Buyer and Seller may agree upon in writing.

 
18

--------------------------------------------------------------------------------

 

7.03        Preliminary Closing Settlement Statement. Seller shall provide Buyer
a “Preliminary Closing Settlement Statement” two (2) days prior to Closing
respecting adjustments to the Purchase Price.


7.04        Closing Obligations. At the Closing the following events shall
occur, each being a condition precedent to the others and each being deemed to
have occurred simultaneously with the others:


(a)        Seller shall execute, acknowledge and deliver (in sufficient
counterparts to facilitate recording) the Assignment, Conveyance and Bill of
Sale (“Assignment”) conveying the Leases to Buyer in substantially the form
attached as Exhibit D hereto and the Mineral Deed (“Deed”) conveying the Fee
Minerals to Buyer in substantially the form attached as Exhibit E hereto. As
appropriate, Seller shall also execute, acknowledge and deliver separate
assignments of the Interests on officially approved forms, in sufficient
counterparts, to satisfy applicable statutory and regulatory requirements.


(b)       Buyer and Seller shall agree upon and execute a “Closing Settlement
Statement,” that shall set forth the Preliminary Amount (as hereinafter defined)
and each adjustment and the calculation of such adjustments used to determine
such amount. The term “Preliminary Amount” shall mean the Purchase Price
adjusted as provided in Section 2.02 using for such adjustments the best
information then available.


(c)        Seller shall deliver to Buyer a payoff letter from Texas Capital Bank
(the “Bank”) evidencing the payoff amount, as of the Closing Date, of the
mortgage set forth on Schedule 3.01(v) (the “Payoff Amount”).


(d)       Buyer shall deliver to Seller a cashier’s check or wire transfer for
the Preliminary Amount, less the Payoff Amount, which shall be paid directly by
Buyer to the Bank.


(e)        Buyer and Seller shall execute the joint instructions to disburse the
Earnest Money (the “Joint Instruction Letter”).


(f)        Seller shall deliver to Buyer exclusive possession of the Interests.


(g)       Buyer shall deliver transfer orders or letters in lieu thereof
directing all purchasers of production to make payment of proceeds attributable
to production from the Interests after the Effective Time to Buyer; and Seller
shall execute and deliver to Buyer Seller’s affidavit of non-foreign status.


(h)       Seller shall deliver to Buyer copies of all original land, legal,
accounting, engineering, geological and geophysical records in its possession
relating to the Interests, including without limitation, all information and
material referred to in Section 4.01(a).

 
19

--------------------------------------------------------------------------------

 

(i)         Seller shall deliver to Buyer fully executed originals in recordable
form of Releases of Liens and releases of security interests encumbering the
Interests in favor of the Bank.


(j)         Seller and Buyer shall deliver to each other a certificate, dated as
of the Closing Date, and executed by their respective authorized officer that
the conditions set forth in Sections 6.02 and 6.01 have been fulfilled.


ARTICLE VIII

OBLIGATIONS AFTER CLOSING


8.01        Post-Closing Adjustments. After the Closing, Seller shall make
available to Buyer all accounting records necessary for Seller to prepare, in
accordance with this Agreement, a statement (the “Final Settlement Statement”)
setting forth each adjustment or payment which was not finally determined as of
the Closing or finally determined pursuant to the last sentence of this Section
8.01 and showing the calculation of such adjustments. As soon as practicable
after receipt of the Final Settlement Statement, Buyer shall deliver to Seller a
written report containing any changes which Buyer proposes be made to the Final
Settlement Statement. The parties shall undertake to agree with respect to the
amounts due pursuant to such post-closing adjustment no later than ninety (90)
days after the Closing. If such post-closing adjustment has not been agreed to
within ninety (90) days after the Closing, either party may seek to enforce any
rights it claims hereunder. The date upon which such agreement is reached or
upon which the Adjusted Purchase Price is established, shall be referred to as
the “Final Settlement Date.” In the event that (i) the Adjusted Purchase Price
is more than the Preliminary Amount, Buyer shall deliver to Seller or to
Seller’s account the amount of such difference in immediately available funds,
or (ii) the Adjusted Purchase Price is less than the Preliminary Amount, Seller
shall deliver to Buyer or to Buyer’s account the amount of such difference in
immediately available funds. Payment by Buyer or Seller shall be made within
five (5) days of the Final Settlement Date. To the extent not accounted for in
the computation of the Adjusted Purchase Price, all uncollected accounts
receivable attributable to the Interests on or after the Effective Time shall be
assigned to Buyer. Notwithstanding the foregoing, if after the Closing either
party shall receive any payment belonging to the other party, the party
receiving the payment due to the other party shall remit within five (5)
business days the same to such other party.


8.02        Sales Taxes and Recording Fees. Seller will determine, with Buyer’s
assistance, what sales tax, if any, is due in connection with the sale of the
Interests. Seller and Buyer agree to use commercially reasonable efforts and
cooperate in good faith to exempt the sale, conveyance, assignments and
transfers to be made to Buyer from any sales, use, stamp, real estate transfer,
documentary, registration, recording and other similar taxes (each a “Transfer
Tax”). If a determination is made that a Transfer Tax applies, Buyer shall be
liable for such tax occasioned by the sale of the Interests.

 
20

--------------------------------------------------------------------------------

 
 
8.03        Indemnification. After the Closing, Buyer and Seller shall indemnify
each other as follows:


(a)        Including any “Environmental Claim” as defined herein, Buyer shall
defend, indemnify and save and hold harmless Seller against any and all costs,
expenses, claims, demands and causes of action of whatsoever kind or character,
including court costs and attorneys’ fees, arising out of any operations
conducted, commitment made or any action taken or omitted with respect to the
Interests, which accrue or relate to times on and after the Closing Date.
“Environmental Claim” shall mean any claim, demand or cause of action asserted
by any governmental agency or any person, corporation or other entity for
personal injury (including sickness, disease or death), property damage or
damage to the environment resulting from the discharge or release of any
chemical, material or emission into one or more of the environmental media at or
in the vicinity of the Interests.


(b)       Excluding any Environmental Claim, Seller shall defend, indemnify and
save and hold harmless Buyer against any and all costs, expenses, claims,
demands and causes of action of whatsoever kind or character, including court
costs and attorneys’ fees, arising out of any operations conducted, commitment
made or any action taken or omitted with respect to the Interests, which accrue
or relate to times prior to the Closing Date.


(c)        THE INDEMNIFICATION, RELEASE AND ASSUMPTION PROVISIONS PROVIDED FOR
IN THIS AGREEMENT SHALL BE APPLICABLE WHETHER OR NOT THE LOSSES, COSTS, EXPENSES
AND DAMAGES IN QUESTION AROSE SOLELY OR IN PART FROM THE ACTIVE, PASSIVE OR
CONCURRENT NEGLIGENCE, STRICT LIABILITY, BREACH OF DUTY (STATUTORY OR
OTHERWISE), OR OTHER FAULT OF ANY INDEMNIFIED PARTY, PROVIDED THAT NO SUCH
INDEMNIFICATION SHALL BE APPLICABLE TO THE EXTENT OF ANY GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE INDEMNIFIED PARTY. BUYER AND SELLER ACKNOWLEDGE THAT
THIS STATEMENT COMPLIES WITH THE EXPRESS NEGLIGENCE RULE AND IS CONSPICUOUS.


8.04        Further Assurances. Seller and Buyer shall execute, acknowledge and
deliver or cause to be executed, acknowledged and delivered such instruments and
take such other action as may be necessary or advisable to carry out their
obligations under this Agreement and under any exhibit, document, certificate or
other instrument delivered pursuant hereto.


8.05        Survival. Except for the Special Warranty of Title, the
representations, warranties, covenants, agreements and indemnities contained in
this Agreement shall survive for a period of six (6) months following the
Closing Date.

 
21

--------------------------------------------------------------------------------

 

ARTICLE IX
TERMINATION OF AGREEMENT


9.01        Termination. This Agreement and the transactions contemplated hereby
may be terminated in the following instances:
 
(a)      By Buyer if any condition set forth in Section 6.02 above shall not be
satisfied on or before the Closing;
 
(b)      By Seller if any condition set forth in Section 6.01 above shall not be
satisfied on or before the Closing;
 
(c)      By Buyer or Seller pursuant to Section 5.05, 5.06, 5.07, 5.08 or 5.09;
or
 
(d)      By the mutual written agreement of Buyer and Seller.
 
9.02        Disposition of Earnest Money. In the event this Agreement is
terminated, the Earnest Money shall be treated as follows:
 
(a)      If this Agreement is terminated by Buyer pursuant to Section 9.01(a),
Buyer shall be entitled to a refund of the Earnest Money, and Seller shall
execute and deliver the Joint Instruction Letter instructing the disbursement of
the Earnest Money to Buyer.
 
(b)      Except as set forth below, if this Agreement is terminated by Seller
pursuant to Section 9.01(b), Seller shall be entitled to receive the Earnest
Money, and Buyer shall execute and deliver the Joint Instruction Letter
instructing the disbursement of the Earnest Money to Seller. If this Agreement
is terminated by Seller pursuant to Section 9.01(b) and that termination is
based on the occurrence of the circumstances set forth in Section 6.01 (iii)
which involve Seller only, or Buyer and Seller, together, Seller shall execute
and deliver the Joint Instruction Letter instructing the disbursement of the
Earnest Money to Buyer.
 
(c)      If this Agreement is terminated by Buyer or Seller pursuant to Section
9.01(c), Buyer shall be entitled to a refund of the Earnest Money, and Seller
shall execute and deliver the Joint Instruction Letter instructing the
disbursement of the Earnest Money to Buyer.
 
(d)      If this Agreement is terminated by Buyer and Seller pursuant to Section
9.01(d), Buyer shall be entitled to a refund of the Earnest Money, and Seller
shall execute and deliver the Joint Instruction Letter instructing the
disbursement of the Earnest Money to Buyer.
 
9.03        Liabilities upon Termination. If this Agreement is terminated for
any reason or is breached, nothing contained herein shall be construed to limit
Seller’s or Buyer’s legal or equitable remedies including, without limitation,
damages for the breach or failure of any representation, warranty, covenant or
agreement contained herein and the right to enforce specific performance of this
Agreement.

 
22

--------------------------------------------------------------------------------

 

ARTICLE X


MISCELLANEOUS


10.01      Expenses. Except as otherwise specifically provided in this
Agreement, all fees, costs and expenses incurred by Buyer or Seller in
negotiating this Agreement or in consummating the transactions contemplated by
this Agreement shall be paid by the party incurring the same, including without
limitation, legal and accounting fees, costs and expenses.
 
10.02      Notices. All notices and communications required or permitted under
this Agreement shall be in writing and shall be effective when received by mail,
telecopy or hand delivery as follows:


 If to Seller:
Azalea Properties, Ltd.
 
c/o Maple Ridge Property Company
 
its general partner
 
___________________
 
___________________
 
Attn: Frances Marianne Talbot
 
Phone: _________
 
Fax:      ________
   
 If to Buyer:
RCWI, L.P.
 
1901 North Central Expressway
 
Suite 300
 
Richardson, Texas 75080
 
Attn: H. Walt Dunagin
 
Phone:   (972) 437 – 6792
 
Fax:         (972) 994 – 0369



Either party may, by written notice so delivered to the other, change the
address to which notice shall thereafter be made.
 
10.03      Amendment. This Agreement may not be altered or amended, nor any
rights hereunder be waived, except by an instrument in writing executed by the
party or parties to be charged with such amendment or waiver. No waiver of any
term, provision or condition of this Agreement, in any one or more instances,
shall be deemed to be, or construed as, a further or continuing waiver of any
other term, provision or condition of this Agreement.
 
10.04      Assignment. Neither Seller nor Buyer may assign any portion of its
rights or delegate any portion of its duties or obligations under this Agreement
without the prior written consent of the other party, which consent shall not be
unreasonably withheld, delayed or conditioned.

 
23

--------------------------------------------------------------------------------

 


10.05      Announcements. Seller and Buyer shall consult with each other with
regard to all press releases and other announcements concerning this Agreement
or the transaction contemplated hereby and, except as may be required by
applicable laws or regulations of any governmental agency, neither Buyer nor
Seller shall issue any such press release or make any other announcement without
the prior written consent of the other party until the transactions contemplated
herein have been consummated.
 
10.06      Generality of Provisions. The specificity of any representation,
warranty, covenant, agreement or indemnity included or provided in this
Agreement, or in any exhibit, document, certificate or other instrument
delivered pursuant hereto, shall in no way limit the generality of any other
representation, warranty, covenant, agreement or indemnity included or provided
in this Agreement, or in any exhibit, document, certificate or other instrument
delivered pursuant hereto.
 
10.07      Headings. The headings of the articles and sections of this Agreement
are for guidance and convenience of reference only and shall not limit or
otherwise affect any of the terms or provisions of this Agreement.
 
10.08      Counterparts. This Agreement may be executed by Buyer and Seller in
any number of counterparts. Each of the counterparts shall be deemed an original
instrument, but all of which together shall constitute but one and the same
instrument.
 
10.09      References. References made in this Agreement, including use of a
pronoun, shall be deemed to include where applicable, masculine, feminine,
singular or plural, individuals, partnerships or corporations. As used in this
Agreement, “person” shall mean any natural person, corporation, partnership,
trust, estate or other entity. As used in this Agreement, “affiliate” of a
person shall mean any partnership, joint venture, corporation or other entity in
which such person has an interest or which controls, is controlled by or is
under common control of such person.
 
10.10      Governing Law. This Agreement, and the transactions contemplated
hereby, shall be construed in accordance with, and governed by, the laws of the
State of Texas without regard to its conflict of laws principles, and venue
shall be in Dallas County, Texas.
 
10.11      Entire Agreement. This Agreement (including the exhibits hereto)
constitutes the entire understanding between the parties with respect to the
subject matter hereof and supersedes all negotiations, prior discussions and
prior agreements and understandings relating to such subject matter. No material
representation, warranty, covenant, agreement, promise, inducement or statement,
whether oral or written, has been made by Seller or Buyer and relied upon by the
other that is not set forth in this Agreement or in the instruments referred to
herein, and neither Seller nor Buyer shall be bound by or liable for any alleged
representation, warranty, covenant, agreement, promise, inducement or statement
not so set forth.

 
24

--------------------------------------------------------------------------------

 


10.12      Severability. If any term or provision of this Agreement shall be
determined to be illegal or unenforceable, all other terms and provisions of
this Agreement shall nevertheless remain effective and shall be enforced to the
fullest extent permitted by applicable law.
 
10.13      Parties in Interest. This Agreement shall be binding upon, and shall
inure to the benefit of, the parties hereto and their respective successors and
assigns. Nothing contained in this Agreement, express or implied, is intended to
confer upon any other person or entity any benefits, rights or remedies.


SIGNATURE PAGE FOLLOWS

 
25

--------------------------------------------------------------------------------

 


EXECUTED as of the date first written above.


SELLER:
AZALEA PROPERTIES, LTD.
     
By:
Maple Ridge Property Company
   
Its sole general partner
     
By:
 
/s/ Frances Marianne Talbot
     
Frances Marianne Talbot, President
   
BUYER:
RCWI, L.P.
     
By:
RCWI, GP, LLC
   
Its general partner
     
By:
 
/s/ Michael J. Mauceli
     
Michael J. Mauceli, Manager


 
 

--------------------------------------------------------------------------------

 


EXHIBIT B


Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
THUMS LONG BEACH UNIT
 
WILMINGTON
 
THUMS LONG BEACH COMPANY
 
LOS ANGELES
 
CA
 
0.186580
 
0.186580
 
8684.986
 
NONION STRUMA SAND UNIT - 1
 
IOTA
 
HEADINGTON OIL COMPANY LIMITED
 
ACADIA
 
LA
 
3.297923
 
2.665318
 
975.576
 
CL & F #1(R4C RC SUA) - 1
 
BAYOU PENCHANT
 
CHAPARRAL ENERGY INC
 
TERREBONNE
 
LA
 
6.013680
 
4.179700
 
957.942
 
WEST DOLLARHIDE DEVONIAN UNIT
 
DOLLARHIDE
 
OXY USA INC.
 
LEA
 
NM
 
4.177660
 
3.629120
 
709.280
 
TIGER 495 #1
 
WASSON
 
GUNGOLL CARL E EXPLORATION LLC
 
GAINES
 
TX
 
3.000000
 
2.160000
 
498.062
 
GRISSOM SEC 2 #2-2
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
8.000000
 
6.240000
 
384.637
 
DOBSON SEC 1 #4-1
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
8.000000
 
6.023625
 
346.583
 
SKINNER UNIT 30-10 #1 - 1
 
CHOCTAW RIDGE NORTH
 
PRUET PRODUCTION CO
 
CHOCTAW
 
AL
 
1.115860
 
0.927350
 
   344.467
 
LSU #2 & SL 5024 #2 (MPT MV RA SU) - 002D
 
MANCHAC POINT
 
HILCORP ENERGY CO INC
 
E BTN RG
 
LA
 
4.180760
 
3.085630
 
264.389
 
EDEN 1-5H
 
Colony Wash
 
CHESAPEAKE OPERATING INC.
 
HEMPHILL
 
TX
 
1.209680
 
0.946450
 
263.530
 
DUVAL COUNTY RANCH -J- - MULTI
 
DEJAY
 
KARPER OIL & GAS CORPORATION
 
DUVAL
 
TX
 
6.964286
 
6.093756
 
216.320
 
WIGINTON 2-5H
 
ALEDO SOUTHWEST
 
DUNCAN OIL PROPERTIES, INC.
 
CUSTER
 
OK
 
2.428570
 
1.821430
 
209.338
 
ARMSTRONG #20-10
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
7.100000
 
5.325000
 
205.892
 
HOLLINGSWORTH #1-TJ UNIT-001T
 
LOGANSPORT
 
BP AMERICA PRODUCTION CO
 
DESOTO
 
LA
 
2.535714
 
1.901791
 
166.805
 
RED HILLS UNIT #2 - 2
 
LUSK
 
CIMAREX ENERGY CO
 
LEA
 
NM
 
1.445820
 
1.244640
 
162.463
 
MEADOWS 4-01 - 1
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.287500
 
161.657
 
CENTRAL DRINKARD UNIT
 
DRINKARD
 
CHEVRONTEXACO
 
LEA
 
NM
 
0.559240
 
0.471480
 
158.750
 
COLLINS EAST UPPER CV UNIT
 
COLLINS EAST
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
1.044700
 
0.796860
 
155.932
 
MORRISON #1 - 1
 
AMROW NORTH
 
TEXLAND PETROLEUM LP
 
GAINES
 
TX
 
8.104690
 
6.269830
 
148.817
 
J B TUBB B LEASE
 
SAND HILLS
 
APACHE CORP
 
CRANE
 
TX
 
0.909180
 
0.795510
 
133.723
 
COOT MOORE 1
 
OKATOMA
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
1.875000
 
1.500000
 
131.074
 
Turner 1-34
 
ZEPHYR-VICI
 
ZEPHYR OPERATING LLC
 
WOODWARD
 
OK
 
4.764710
 
3.811760
 
125.478
 
JOHNSON 40 1 - 1
 
SLASH RANCH
 
FOREST OIL CORPORATION
 
LOVING
 
TX
 
1.609040
 
1.327700
 
116.374
 
DOBSON SEC 1 #3-1
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
5.242970
 
4.089520
 
109.281
 
MCKNIGHT, MB A&F LEASE
 
SAND HILLS
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
2.309010
 
1.731770
 
107.063
 
BRYANT-LINK CO. 1 - MULTI
 
FULLERTON
 
TEXLAND PETROLEUM LP
 
ANDREWS
 
TX
 
9.071429
 
6.803571
 
103.590
 
ARMSTRONG #09
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
2.474240
 
1.856000
 
102.263
 
HIGGINS TRUST INC - 1
 
LOVINGTON
 
PECOS OPERATING COMPANY
 
LEA
 
NM
 
2.348500
 
1.761980
 
98.078
 
WILEY GLENNBURN UNIT
 
WILEY
 
ENCORE OPERATING, LP
 
BOTTINEAU
 
ND
 
0.638380
 
0.000000
 
94.177
 
WEDMAN #1-4
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
5.375000
 
3.970160
 
93.030
 
BUCKTHAL #2-25 - 225
 
BUCKTHAL-HELTON
 
FOREST OIL CORPORATION
 
HEMPHILL
 
TX
 
2.062500
 
1.553750
 
90.150
 
KEYSTONE #1-13 KEYS - 1
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
6.658260
 
5.343940
 
89.989
 
CHARLES 1-24 (Skinner)
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
KINGFISHER
 
OK
 
4.411760
 
3.441180
 
87.982
 
LINDHOLM GAS UNIT 1 - 1
 
HOSTETTER
 
CABOT OIL & GAS CORP
 
MCMULLEN
 
TX
 
6.296720
 
4.729200
 
74.279
 
HILL P.C. -D- - 8
 
QUITO
 
SEABOARD OIL COMPANY
 
WARD
 
TX
 
0.000001
 
0.511720
 
73.567
 
SUMERLIN, C. E. - MULTI
 
FULLERTON
 
TEXLAND PETROLEUM LP
 
ANDREWS
 
TX
 
9.071429
 
6.803571
 
71.660
 
MCKNIGHT, MB C LEASE
 
SAND HILLS
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
2.309010
 
1.731770
 
71.153
 
SMITH #8 - 8
 
CADDO
 
O’NEAL DRILLING INC
 
CARTER
 
OK
 
2.500000
 
1.875000
 
69.458
 
FRANCES SEC 9 #9-1 - 1
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
5.302180
 
4.203530
 
69.215
 
CLARK #1-3 - 1-3
 
Zephyr-Winter
 
ZEPHYR OPERATING LLC
 
BLAINE
 
OK
 
2.625000
 
2.100000
 
68.149
 
STATE AM LEASE 1, 2, & 3 - 3
 
CAPRITO
 
CHEVRONTEXACO
 
WARD
 
TX
 
4.062500
 
3.385420
 
67.903
 


 
Page 1 of 11

--------------------------------------------------------------------------------

 


EXHIBIT B


Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
HEFLEY 4-2 - 2
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.325000
 
67.546
 
BREEDLOVE B-DEVONIAN MANY (1-24)
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
65.462
 
ARMSTRONG #05 - 5
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
2.474240
 
1.837910
 
65.336
 
JENNINGS A FEDERAL #4 - 4
 
LUSK
 
HENDRIX JOHN H CORPORATION
 
LEA
 
NM
 
4.678570
 
3.906610
 
65.211
 
STROUD-POLK UNIT #2 - 1
 
JAYNESVILLE
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
0.970370
 
0.744080
 
64.757
 
BREEDLOVE B-43
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
64.298
 
MCKNIGHT, MB LEASE
 
SAND HILLS
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
2.309010
 
1.876080
 
63.502
 
WEDMAN #1-3 - 1-3
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
5.375000
 
3.970160
 
63.402
 
7502 JV-S R.O.C. #1U-1U
 
R.O.C
 
BTA OIL PRODUCERS
 
WARD
 
TX
 
3.812270
 
3.812260
 
59.707
 
GRAND CANYON B1-32 - A2-5
 
GRAND CANYON
 
BABCOCK & BROWN ENERGY
 
OTSEGO
 
MI
 
0.767650
 
0.580750
 
59.397
 
HOOPLE (CLEAR FORK) UNIT W 13 - W 13
 
HOOPLE
 
GUNGOLL CARL E EXPLORATION LLC
 
CROSBY
 
TX
 
1.417690
 
1.085380
 
58.753
 
FLATHEAD 27-1 - 271
 
WALKER-CARTER
 
KEITH F WALKER
 
CARTER
 
OK
 
1.250000
 
0.923400
 
58.168
 
RIESLING 1 - 1
 
VINTAGE
 
TELLUS OPERATING GROUP LLC
 
JEFFERSON DAVIS
 
MS
 
0.241150
 
0.184780
 
57.430
 
COMSTOCK #9-2
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
57.365
 
EZELL UNIT 29-05 #1 - 1
 
CHOCTAW RIDGE NORTH
 
ESCAMBIA OPERATING CO, LLC
 
CHOCTAW
 
AL
 
1.296900
 
1.151060
 
57.332
 
VARIOUS LEASES
 
PHYLLIS SONORA
 
BYRD OPERATING CO
 
SUTTON
 
TX
 
2.276000
 
1.834650
 
56.800
 
STRONG FED COM #1-E - 1
 
WHITE CITY
 
MURCHISON OIL & GAS INCORPORAT
 
EDDY
 
NM
 
4.904790
 
4.291690
 
55.882
 
CLEVELAND 2-84
 
ZEPHYR-TIMBER CREEK
 
ZEPHYR OPERATING LLC
 
HEMPHILL
 
TX
 
4.200000
 
4.987010
 
54.438
 
WOODS, IMA 1 - 1
 
KEY (MORROW, UP.)
 
ZEPHYR OPERATING LLC
 
Wheeler
 
TX
 
2.250000
 
1.750000
 
52.234
 
STRONG FED COM #1 -1
 
WHITE CITY
 
MURCHISON OIL & GAS INCORPORAT
 
EDDY
 
NM
 
3.828130
 
3.349610
 
51.855
 
SCHLOSSER FRED ESTATE -B- -13
 
ROJO CABALLOS
 
APACHE CORP
 
PECOS
 
TX
 
1.373600
 
1.071120
 
51.193
 
MEADOWS 4-02 - 2
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.550000
 
2.015630
 
49.475
 
HENSLEY MORRIS SEC 9 #9-1 - 9-1
 
MAVERICK
 
CROWN ENERGY COMPANY
 
ROGER MILLS
 
OK
 
5.935330
 
4.629330
 
49.101
 
JOHNSON #1 - 1
 
CHEROKITA TREND
 
DAVON DRILLING CO
 
GRANT
 
OK
 
7.812500
 
6.825770
 
48.806
 
BUCKTHAL #1-25 - 1025
 
BUCKTHAL-HELTON
 
FOREST OIL CORPORATION
 
HEMPHILL
 
TX
 
2.062500
 
1.553750
 
48.236
 
MEADOWS 4-08 - 8
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.968250
 
2.337100
 
46.920
 
MCKNIGHT, MB D-1 - MULTI
 
SAND HILLS
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
2.309010
 
1.912170
 
44.590
 
TIGER 493 #1
 
WASSON
 
GUNGOLL CARL E EXPLORATION LLC
 
GAINES
 
TX
 
3.000000
 
2.160000
 
44.305
 
SL 5021 #2; MARG H STRAY RA SUA - 002
 
MANCHAC POINT
 
HILCORP ENERGY CO INC
 
E BTN RG
 
LA
 
4.375000
 
3.046340
 
44.038
 
POSSUM 9-1
 
WALKER-POSSUM SHOAL
 
KEITH F WALKER
 
MEADE
 
KS
 
3.750000
 
2.812500
 
43.943
 
COLE TRUST A #1 - 1
 
NEWARK EAST
 
ENCANA OIL & GAS (USA) INC.
 
DENTON
 
TX
 
4.156250
 
2.784690
 
42.974
 
DERBY 1-4H
 
COLONY WASH
 
CHESAPEAKE OPERATING INC.
 
WASHITA
 
OK
 
0.289620
 
0.217210
 
42.655
 
UNIVERSITY 18-29 #2, 3, 5, 7
 
WAR-WINK, S
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.443540
 
42.304
 
SAYRE RANCH SEC 5 #4-5 -1
 
MAVERICK
 
CROWN ENERGY COMPANY
 
ROGER MILLS
 
OK
 
7.083910
 
5.314400
 
41.385
 
ARMSTRONG #04 - 4020
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
3.493380
 
2.651910
 
40.989
 
EAST PACHUTA CREEK OIL UN
 
PACHUTA CREEK EAST
 
BERGMAN COMPANIES
 
CLARKE
 
MS
 
0.318570
 
0.262940
 
40.207
 
STINGER 41-12 #1-41-12
 
BLUE MOUNTAIN
 
ABRAXAS PETROLEUM CORPORATION
 
WIBAUX
 
MT
 
3.241880
 
2.588740
 
38.276
 
MAHOTA #1-26 - 26-1
 
CHEROKEE
 
B&W OPERATING LLC
 
ROGER MILLS
 
OK
 
2.500000
 
1.875000
 
37.410
 
FOWLER #2 - 003AL
 
MIDDLEFORK
 
F W RABALAIS
 
LINCOLN
 
LA
 
1.593750
 
1.195310
 
36.478
 
GL GAUDET ET AL 3 - 3
 
HESTER
 
KEY ENERGY OF CO INC
 
ST JAMES
 
LA
 
0.727000
 
0.551240
 
36.172
 
SEVENTY-SIX RANCH 1 1R
 
WALKER-CHESTERFIELD
 
KEITH F WALKER
 
MEADE
 
KS
 
3.750000
 
2.812500
 
35.629
 


 
Page 2 of 11

--------------------------------------------------------------------------------

 

EXHIBIT B


Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
ALEXANDER #2-2
 
ZEPHYR-WASHITA CREEK Granite Wash
 
ZEPHYR OPERATING LLC
 
HEMPHILL
 
TX
 
1.500000
 
1.218390
 
35.530
 
WILLIAM TAYLOR 29 #3H - 1
 
WALKER-CLEVELAND
 
KEITH F WALKER
 
ELLIS
 
OK
 
1.234380
 
0.896140
 
35.051
 
FERRELL A-14 - 14A
 
RAMIRENA
 
MOSBACHER ENERGY COMPANY
 
LIVE OAK
 
TX
 
3.694450
 
2.828560
 
34.698
 
LEWIS 2U -1
 
RUSTON
 
DEVON ENERGY PRODUCTION CO.
 
LINCOLN
 
LA
 
0.621950
 
0.544430
 
34.099
 
DELLA COLVIN 1-18 - 1
 
RUSTON
 
DEVON ENERGY PRODUCTION CO.
 
LINCOLN
 
LA
 
0.855280
 
0.748360
 
33.870
 
WEATHERBY IVY B 3 - 3
 
ROJO CABALLOS
 
CHEVRONTEXACO
 
PECOS
 
TX
 
0.409380
 
0.332620
 
33.847
 
MARILYN 1-5 - 1-5
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.524900
 
0.407470
 
33.518
 
BALLOU #1-30 -1-30
 
DEMPSEY
 
B&W OPERATING LLC   .
 
ROGER MILLS
 
OK
 
3.856800
 
2.875240
 
32.017
 
SANDER #1 - 1-11
 
ZEPHYR-MAGNESS
 
ZEPHYR OPERATING LLC
 
MAJOR
 
OK
 
4.250000
 
3.315000
 
31.937
 
HEFLEY 4-5 - 5
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.325000
 
31.756
 
HEFLEY 4-3 - 3
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.325000
 
31.721
 
DOBSON RANCH SEC 2 #1-2
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
6.014060
 
4.690960
 
31.410
 
LOUISIANA FURS #5 DISC - 005
 
ESTHER SW
 
MOSBACHER ENERGY COMPANY
 
VERMILION
 
LA
 
3.815440
 
2.887550
 
31.353
 
ARMSTRONG #02 - 2020
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
2.695510
 
2.158330
 
31.293
 
JUANITA EMMETT #1-1 - 1-1
 
DEMPSEY
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
1.250000
 
0.968750
 
30.852
 
HAJEK #2-17
 
WATONGA WEST
 
CONTINENTAL RESOURCES INC
 
BLAINE
 
OK
 
1.250000
 
1.000000
 
30.678
 
CURTNER, S H, -A-1 - 1
 
SMR AREA
 
SABRE OPERATING INCORPORATED
 
WISE
 
TX
 
4.375000
 
3.708500
 
30.166
 
DOBSON SEC 1 #2-1 - 201
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
9.401980
 
7.213980
 
28.039
 
WAYNICK A-1
 
NEWARK EAST
 
THE CUMMINGS CO, INC.
 
ERATH
 
TX
 
6.250000
 
4.687500
 
27.755
 
WAYNICK 1
 
NEWARK EAST
 
THE CUMMINGS CO, INC.
 
ERATH
 
TX
 
6.250000
 
4.687500
 
27.755
 
REDSTONE 2-18 - 2-18
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
4.166410
 
3.333110
 
27.570
 
MEADOWS 4-05 - 5
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.550000
 
2.002500
 
27.073
 
ARMSTRONG #03 - 3020
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
2.938380
 
2.305310
 
26.824
 
STRONG FED COM #3 - 3
 
WHITE CITY
 
MURCHISON OIL & GAS INCORPORAT
 
EDDY
 
NM
 
4.912280
 
4.252190
 
26.511
 
WILLIAM 29 #4 H - 29-4H
 
WALKER-CLEVELAND
 
KEITH F WALKER
 
ELLIS
 
OK
 
1.234380
 
0.896140
 
26.051
 
COLE TRUST A #2 - 2
 
NEWARK EAST
 
ENCANA OIL & GAS (USA) INC.
 
DENTON
 
TX
 
4.156250
 
2.784690
 
25.408
 
SALLIE 505
 
KELTON EAST
 
SANGUINE GAS EXPLORATION
 
WHEELER
 
TX
 
0.524900
 
0.377930
 
25.389
 
REED, DM #5 - 5
 
CABEZA CREEK
 
MOSBACHER ENERGY COMPANY
 
GOLIAD
 
TX
 
2.500000
 
1.812500
 
25.278
 
SIMPSON 27-2 - 27-2
 
NETA-MINNELUSA
 
RESOLUTE WYOMING
 
Campbell
 
WY
 
1.010420
 
0.833600
 
25.224
 
COLE TRUST A #3 - 3
 
NEWARK EAST
 
ENCANA OIL & GAS (USA) INC.
 
DENTON
 
TX
 
4.156250
 
2.784690
 
25.203
 
DELLA COLVIN 3-18 - 3
 
RUSTON
 
DEVON ENERGY PRODUCTION CO.
 
LINCOLN
 
LA
 
0.855280
 
0.748360
 
24.390
 
DULIN #1-27 - 1-27
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
MCCLAIN
 
OK
 
2.000000
 
1.560000
 
24.337
 
H1NK 106
 
KELTON EAST
 
SANGUINE GAS EXPLORATION
 
WHEELER
 
TX
 
0.524900
 
0.377930
 
23.013
 
VIRGINIA CITY #17-1 - 1-17
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.084820
 
22.953
 
LONG #1-1 - 1-1
 
BOKOSHE S
 
SOUTHERN BAY OPERATING, LLC
 
LEFLORE
 
OK
 
1.294270
 
0.970700
 
22.838
 
SL 5021 #3 MPT CIB3 HAZ 3 - 3
 
MANCHAC POINT
 
HILCORP ENERGY CO INC
 
E BTN RG
 
LA
 
4.375000
 
3.181260
 
22.820
 
BASS 3-59 - 3-59
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.374000
 
0.291330
 
22.573
 
CAMPBELL #2H - 2H
 
NEWARK EAST
 
HARDING COMPANY
 
PARKER
 
TX
 
1.250000
 
0.937500
 
22.519
 
DOBSON SEC 4 #1-4
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
8.875000
 
6.922500
 
22.484
 
BURGUNDY 1 - 1
 
VINTAGE
 
TELLUS OPERATING GROUP LLC
 
JEFFERSON DAVIS
 
MS
 
0.241150
 
0.184780
 
22.193
 
Hatfield 1-6R
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
22.177
 

 
Page 3 of 11

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.
 

                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
WALSER 206 - 1-5
 
KELTON EAST
 
SANGUINE GAS EXPLORATION
 
WHEELER
 
TX
 
0.524900
 
0.410730
 
21.955
 
ARMSTRONG #06 - 6020
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
1.971740
 
1.464640
 
21.880
 
LODE 16-2 - 16-2
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
20.966
 
LINNIA J 1-18 - 1-18
 
ZEPHYR-CHAIN RANCH
 
ZEPHYR OPERATING LLC
 
DEWEY
 
OK
 
4.175320
 
3.296750
 
20.874
 
BREEDLOVE B-26
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
20.831
 
TRIGGER #1-35 - 1-35
 
WATONGA WEST
 
CONTINENTAL RESOURCES INC
 
BLAINE
 
OK
 
2.256590
 
1.805270
 
20.749
 
SUSAN LATHAM #1
 
NEWARK EAST
 
THE CUMMINGS CO, INC.
 
ERATH
 
TX
 
3.750000
 
2.812500
 
20.221
 
1NDIANOLA #5
 
NEWARK EAST
 
THE CUMMINGS CO,INC.
 
ERATH
 
TX
 
3.750000
 
2.812500
 
20.180
 
INDIANOLA #6
 
NEWARK EAST
 
THE CUMMINGS CO, INC.
 
ERATH
 
TX
 
3.750000
 
2.812500
 
20.180
 
BIG CHIEF #8
 
BIG CHIEF
 
DINERO OPERATING CO
 
EDDY
 
NM
 
1.042980
 
0.782240
 
20.147
 
SHOOK #A-5 - 5
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.248820
 
0.212080
 
19.991
 
HEFLEY 4-7 - 7
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.325000
 
19.753
 
COWAN #2-2
 
WATONGA WEST
 
ZEPHYR OPERATING LLC
 
BLAINE
 
OK
 
2.588580
 
1.941160
 
19.515
 
GATLIN 3-01 - 1
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.773630
 
2.311080
 
19.266
 
UNIVERSITY 18-29 #6, 8, 10 - 10
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.454710
 
19.067
 
PLAINS UNIT FEDERAL #2 - 2
 
LUSK
 
CIMAREX ENERGY CO
 
LEA
 
NM
 
0.000001
 
0.584820
 
19.045
 
DREAM 6-1
 
WALKER-DREAMWEAVER
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
18.446
 
JENNINGS FEDERAL COMM #1 - 1
 
LUSK
 
RAYA ENERGY CORP.
 
LEA
 
NM
 
2.339290
 
1.953310
 
17.900
 
WEDMAN #2-1
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
5.375000
 
4.079160
 
17.855
 
TUCKER 1-9 35-129-23317 1-9 - 1-9
 
MAVERICK
 
MAVERICK-ZEPPHYR OPERATING
 
Roger Mills
 
OK
 
7.142000
 
5.625000
 
17.658
 
BRADFORD #1-28A
 
WATONGA WEST
 
CONTINENTAL RESOURCES INC
 
BLAINE
 
OK
 
1.220410
 
0.915380
 
17.512
 
ENTZ #1 - 1-20
 
ENTZ
 
BLAKE PRODUCTION COMPANY
 
CADDO
 
OK
 
0.468750
 
0.380860
 
17.265
 
COOKSEY #17-15
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.486030
 
1.168480
 
17.182
 
SCHLOSSER, F ET AL 2 - 3
 
ROJO CABALLOS
 
CHEVRONTEXACO
 
PECOS
 
TX
 
0.409380
 
0.332620
 
17.139
 
CHIANTI 1 - 1
 
VINTAGE
 
TELLUS OPERATING GROUP LLC
 
JEFFERSON DAVIS
 
MS
 
0.129600
 
0.102180
 
16.552
 
JENSEN #1-22 - 1-22
 
EL RENO
 
CHESAPEAKE OPERATING INC.
 
CANADIAN
 
OK
 
1.864130
 
1.398160
 
16.510
 
LORNE 8-4
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
16.131
 
UMPHRES5, C. F. ET #1, 2, 3 - 4
 
MER-MAX
 
CIMAREX ENERGY CO
 
HOWARD
 
TX
 
2.265630
 
1.840820
 
16.082
 
BIG CHIEF #7 - 7
 
BIG CHIEF
 
DINERO OPERATING CO
 
EDDY
 
NM
 
1.050000
 
0.831150
 
15.637
 
ARMSTRONG #07 - 7020
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
2.474240
 
1.837910
 
15.519
 
GODFREY 1-19 - 1
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
4.279740
 
3.423780
 
15.300
 
RYALS #1-33 - 1-33
 
MORGANTOWN EAST
 
GUNGOLL CARL E EXPLORATION LLC
 
JEFFERSON DAVIS
 
MS
 
2.724610
 
2.043460
 
15.113
 
MEADOWS 89-01 - 1
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.407810
 
1.866050
 
14.913
 
WEAVER 29 1R
 
WALKER-DREAMWEAVER
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
14.762
 
ALEXANDER #2-1 - 1
 
WASHITA CREEK
 
B&W OPERATING LLC
 
HEMPHILL
 
TX
 
1.500000
 
1.218350
 
14.715
 
BASS-CALCOTE 3-59 - 1-5
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.350020
 
0.261910
 
14.452
 
DUNN A #3 H - 3H
 
NEWARK EAST
 
ENCANA OIL & GAS (USA) INC.
 
DENTON
 
TX
 
5.829140
 
4.371860
 
14.277
 
BENNETT #1-22 - 1-22
 
EL RENO
 
CHESAPEAKE OPERATING INC.
 
CANADIAN
 
OK
 
1.875000
 
1.406250
 
14.200
 
SALUE 4-5
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.524900
 
0.410730
 
14.077
 
HEFLEY 4-6 - 6
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.325000
 
13.905
 
BEN 16 1R - 16-1R
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
13.642
 

 
Page 4 of 11

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.
 

                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
KOLE #1 - 1-2
 
ST ANNES
 
SOUTHERN BAY OPERATING, LLC
 
SEMINOLE
 
OK
 
1.770230
 
1.327670
 
13.086
 
FERRELL, MRS. ISABEL R. A-08 - MULTI
 
RAMIRENA
 
MOSBACHER ENERGY COMPANY
 
LIVE OAK
 
TX
 
3.694450
 
2.828560
 
12.994
 
CLEVELAND 1-84
 
ZEPHYR-TIMBER CREEK
 
ZEPHYR OPERATING LLC
 
HEMPHILL
 
TX
 
4.200000
 
3.360000
 
12.899
 
BEV ZAN #2 - 2
 
CABEZA CREEK
 
MOSBACHER ENERGY COMPANY
 
GOLIAD
 
TX
 
2.500000
 
1.812500
 
12.898
 
PATSY NELL #1 - 108
 
ZEPHYR-LAKE GEORGE
 
ZEPHYR OPERATING LLC
 
HEMPHILL
 
TX
 
2.500000
 
2.000000
 
12.746
 
RED MOON #1-13 - 1-13
 
REYDON
 
THE GHK COMPANY
 
ROGER MILLS
 
OK
 
0.625000
 
0.437500
 
12.645
 
AYCOCK M C 1, 5, 7 - 7
 
HOOPLE
 
GUNGOLL CARL E EXPLORATION LLC
 
CROSBY
 
TX
 
1.471040
 
1.174910
 
12.557
 
FLYING J 12-9 - 12-9
 
DILL CITY
 
CONOCOPHILLIPS
 
WASHITA
 
OK
 
1.275000
 
0.905250
 
12.184
 
AYCOCK D W A 2 - 2
 
HOOPLE
 
GUNGOLL CARL E EXPLORATION LLC
 
CROSBY
 
TX
 
1.471040
 
1.174890
 
12.096
 
BOARD OF SUPERVISORS 16-14 #1 - 1
 
JAYNESVILLE
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
0.951220
 
0.713410
 
11.944
 
RIVERBEND #1-27 - 1-27
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
GARVIN
 
OK
 
2.000000
 
1.560000
 
11.907
 
LUCKY DOG 1, 2, 4 - 2
 
QUITO
 
TEXON OIL COMPANY, INC.
 
Ward
 
TX
 
0.000001
 
0.511720
 
11.902
 
CARTWRIGHT 20-1
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
11.842
 
MICHAEL 8-2
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
11.616
 
UNIVERSITY 18-30 #2 - 2
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.454710
 
11.360
 
EDWIN 1-1 - 1-1
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
4.735290
 
3.551470
 
11.349
 
COOKSEY #12-15 - 12-15
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.454790
 
1.071250
 
11.310
 
BROWN 4-59
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.425000
 
0.331060
 
11.243
 
UNIT 25-4 1 - 1
 
VINTAGE
 
RANGE RESOURCES
 
JEFFERSON DAVIS
 
MS
 
0.121190
 
0.090650
 
11.240
 
SNELL, IRVIN 1 & 3E - MULTI
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.227060
 
0.193680
 
11.222
 
FILLINGIM 88-12 - 12
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
0.963410
 
0.761090
 
11.020
 
SAYRE RANCH SEC 5 #3-5 - 1
 
MAVERICK
 
CROWN ENERGY COMPANY
 
ROGER MILLS
 
OK
 
7.089980
 
5.319720
 
10.601
 
MCKINLEY 2-20 - 2
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
4.039990
 
3.231730
 
10.566
 
TURNBOW, E. L. 3 - MULTI
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.232810
 
0.198710
 
10.544
 
GLEICHMAN #1
 
HUNTON
 
NEW DOMINION
 
SEMINOLE
 
OK
 
0.000001
 
0.715000
 
10.470
 
ROBINSON/FERRELL - 1
 
RAMIRENA
 
MOSBACHER ENERGY COMPANY
 
LIVE OAK
 
TX
 
3.694460
 
2.862500
 
10.318
 
FILLINGIM 88-06 - 6
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
0.963410
 
0.761090
 
9.924
 
GATLIN 3-02 - 2
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.357430
 
1.868070
 
9.883
 
HEFLEY 4-4 - 4
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.325000
 
9.545
 
HOLLINGSWORTH #3 - 3
 
LOGANSPORT
 
BP AMERICA PRODUCTION CO
 
DESOTO
 
LA
 
2.535714
 
1.901791
 
9.367
 
PONDEROSA #33-01
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
9.193
 
SALLIE 2-5 - 2-5
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.524900
 
0.410730
 
9.100
 
HOP SING #1
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
9.074
 
MARCUM #1-28 - 1-28
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
MCCLAIN
 
OK
 
2.000000
 
1.560000
 
9.007
 
ROWEN #1-6 - 1-6
 
DEMPSEY
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
1.437500
 
1.078130
 
8.899
 
TRICE UNIT 35-04
 
CHOCTAW RIDGE NORTH
 
PRUET PRODUCTION CO
 
CHOCTAW
 
AL
 
0.443940
 
0.352420
 
8.835
 
FOWLER #3 - 003AL
 
MIDDLEFORK
 
F W RABALAIS
 
LINCOLN
 
LA
 
1.593750
 
1.195310
 
8.624
 
COOKSEY #16-15
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.486030
 
1.168480
 
8.336
 
DINERO 16-STATE-4 - 4
 
BIG CHIEF
 
DINERO OPERATING CO
 
EDDY
 
NM
 
0.524330
 
0.399730
 
8.328
 
WEAVER #2-27
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
MCCLAIN
 
OK
 
2.000000
 
1.560000
 
8.244
 
HOBART 9A1R
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
8.196
 

 
Page 5 of 11

--------------------------------------------------------------------------------



EXHIBIT B


Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
         
 
                     
BRUCE #1-15 - 1-15
 
PRUE SPRINGER
 
CONTINENTAL RESOURCES INC
 
BLAINE
 
OK
 
1.150000
 
0.911790
 
8.093
 
OFFUTT L. D. 1 & 2 - MULTI
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.148760
 
0.123890
 
8.058
 
CHAMPAGNE 1 - 1
 
VINTAGE
 
TELLUS OPERATING GROUP LLC
 
JEFFERSON DAVIS
 
MS
 
0.129600
 
0.102180
 
7.798
 
MORRIS #1-6 - 1-6
 
DEMPSEY
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
1.067220
 
0.800420
 
7.791
 
GATLIN 3-03 - 3
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.964260
 
2.454050
 
7.790
 
AGNES 1-15H
 
COLONY WASH
 
CHESAPEAKE OPERATING INC.
 
WASHITA
 
OK
 
0.033480
 
0.025110
 
7.730
 
PUFF ROYALTY WELLS
 
VARIOUS ORRI
 
WAPITI OPERATING, LLC
 
VARIOUS
 
TX
 
21.212120
 
21.212120
 
7.691
 
TRICE UNIT 35-02
 
CHOCTAW RIDGE NORTH
 
PRUET PRODUCTION CO
 
CHOCTAW
 
AL
 
0.443940
 
0.352420
 
7.669
 
AYCOCK M C A 1A, 2A, & 4A - 4A
 
HOOPLE
 
GUNGOLL CARL E EXPLORATION LLC
 
CROSBY
 
TX
 
1.471040
 
1.174910
 
7.663
 
UNIVERSITY 18-29 #1 - 1
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.654710
 
0.566620
 
7.605
 
WILKINSON 1-11
 
Zephyr-Winter
 
ZEPHYR OPERATING LLC
 
BLAINE
 
OK
 
2.117060
 
1.693650
 
7.506
 
HARPER 1-20 - 1
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
4.040030
 
3.231760
 
7.360
 
CAROLYN #1-36
 
DEMPSEY
 
B&W OPERATING LLC
 
ROGER MILLS
 
OK
 
3.750000
 
2.812500
 
7.296
 
HARTMAN #1-9 - 1-9
 
SWEETWATER DRAGON
 
QUESTAR EXPL & PROD CO
 
ROGER MILLS
 
OK
 
1.500000
 
1.155500
 
7.271
 
COOK NMD 1-13 - 1
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
6.463990
 
5.201310
 
7.248
 
MEADOWS 4-07 - 7
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.400000
 
2.682500
 
6.883
 
BREEDLOVE B-40
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
6.776
 
BRYANS MILL UNIT PF RECORD 1 - 1
 
BRYANS MILL
 
SULPHUR RIVER EXPLORATION INC
 
CASS
 
TX
 
1.165339
 
1.019671
 
6.730
 
RED HILLS UNIT #4 - 4
 
LUSK
 
COG OPERATING LLC
 
LEA
 
NM
 
0.000001
 
0.285920
 
6.710
 
NEYLAND HEIRS 1-37 - 1-37
 
SAINT PATRICK
 
GUNGOLL CARL E EXPLORATION LLC
 
AMITE
 
MS
 
3.375000
 
2.557790
 
6.680
 
MONCRIEF #1 - 1
 
MIDDLEFORK
 
F W RABALAIS
 
LINCOLN
 
LA
 
1.246880
 
0.949010
 
6.592
 
BUCKINGHAM 105 - 1-5
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.524900
 
0.410730
 
6.589
 
MCDONALD #1 - 1
 
MIDDLEFORK
 
F W RABALAIS
 
LINCOLN
 
LA
 
1.593750
 
1.195310
 
6.268
 
COOKSEY #04-22 - 4-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.438990
 
1.060170
 
6.164
 
LEE #4-2 - 2
 
LEE
 
CHESAPEAKE OPERATING INC.
 
WHEELER
 
TX
 
1.312500
 
0.984380
 
6.105
 
GINGER KAY 28-3
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1562500
 
1.175220
 
6.071
 
COOKSEY #05-15 - 5-15
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.438990
 
1.060170
 
5.996
 
COOKSEY #03 - 3-C
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.441410
 
1.062100
 
5.889
 
FEDERAL #1-27 - 1-27
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
MCCLAIN
 
OK
 
2.000000
 
1.560000
 
5.813
 
ALLEY 2-17 - 2
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
3.827250
 
3.061780
 
5.707
 
SAYRE RANCH SEC 5 #5-5 - 1
 
MAVERICK
 
ZEPHYR OPERATING LLC
 
ROGER MILLS
 
OK
 
8.472780
 
6.354590
 
5.678
 
MEADOWS 4-04 - 4
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
1.500000
 
1.162500
 
5.669
 
FILLINGIM 88-02 - 2
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
0.963410
 
0.761090
 
5.510
 
MCKNIGHT, MB E-2 - 2
 
SAND HILLS
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
2.309010
 
1.876080
 
5.431
 
BASSETT 13-02 - 2
 
MUSTANG & YUKON
 
LINN OPERATING INC.
 
CANADIAN
 
OK
 
0.000001
 
0.165950
 
5.422
 
GAS FARM 1-17 - 1-17
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
4.324740
 
3.459780
 
5.381
 
BUCKINGHAM 205 - 2-5
 
KELTON EAST
 
SANGUINE GAS EXPLORATION
 
WHEELER
 
TX
 
0.524900
 
0.410730
 
5.340
 
KEITH 1-58 - 1-58
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.524900
 
0.377930
 
5.191
 
COOK 2-7 - 2
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
3.827340
 
3.061850
 
5.177
 
EL CHICO #2 H - 2H
 
NEWARK EAST
 
CARRIZO OIL & GAS, INC
 
PARKER
 
TX
 
0.400000
 
0.300000
 
5.054
 
OBENCHAIN B3H - B3H
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
5.045
 

 
 
Page 6 of 11

--------------------------------------------------------------------------------

 


EXHIBIT B


Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
SELF GAS UNIT #69-3 - 1
 
HOSTETTER
 
CHEVRONTEXACO
 
DUVAL
 
TX
 
4.760670
 
3.610120
 
4.997
 
HOSS 21-1 - 21-1
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
4.996
 
UNIVERSITY 18-31 #6 - 6
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.454710
 
4.923
 
MCCOMB M GAS UNIT 1 - 1
 
MCCOMB
 
EXXONMOBIL CORPORATION
 
PECOS
 
TX
 
2.588240
 
2.102940
 
4.837
 
GARR 3-11 - 3-11
 
MUSTANG & YUKON
 
PYRAMID OIL OF AMERICA INC
 
Canadian
 
OK
 
0.698000
 
0.523500
 
4.808
 
TURKEY CREEK UNIT 1 - 1
 
TURKEY CREEK
 
PRUET PRODUCTION CO
 
CHOCTAW
 
AL
 
0.573160
 
0.477950
 
4.655
 
GARRETT #1 - 1
 
JAYNESVILLE
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
0.828530
 
0.639520
 
4.565
 
FILLINGIM 88-01 - 1
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
0.963400
 
0.761092
 
4.390
 
WEIDEMANN 2-11 - 2-11
 
MUSTANG & YUKON
 
PYRAMID OIL OF AMERICA INC
 
CANADIAN
 
OK
 
1.198000
 
0.898500
 
4.349
 
RUTH ANN #1-14 - 1-35
 
WATONGA WEST
 
CONTINENTAL RESOURCES INC
 
BLAINE
 
OK
 
2.061670
 
1.546250
 
4.332
 
JAGGER DEAN #1 - 34-1
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
4.248
 
CRANZ #14 - 14
 
SPEAKS SW
 
MOSBACHER ENERGY COMPANY
 
LAVACA
 
TX
 
3.428730
 
2.532620
 
4.206
 
FILLINGIM 88-09 - 9
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
0.963410
 
0.761090
 
4.136
 
TURNBOW, E. L. 4 - 4
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.232810
 
0.198710
 
4.134
 
OBENCHAIN E2H - E2H
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
4.097
 
RYAN #2-6 - 2-6
 
RED OAK
 
SOUTHERN BAY OPERATING, LLC
 
LATIMER
 
OK
 
0.519380
 
0.389530
 
4.066
 
ABBIE COLVIN T 1-25 - 1
 
RUSTON
 
DEVON ENERGY PRODUCTION CO.
 
LINCOLN
 
LA
 
0.310840
 
0.271980
 
4.050
 
LITTLE JOE 28-1 - 28-1
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
3.994
 
FILLINGIM 88-08 - 8
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
0.963410
 
0.761090
 
3.864
 
KAPLAN 2-1
 
MUSTANG & YUKON
 
D C ENERGY INCORPORATED
 
CANADIAN
 
OK
 
0.823890
 
0.900330
 
3.797
 
RSK #4 - 4
 
NEWARK EAST
 
WOLSEY WELL SERVICE
 
WISE
 
TX
 
1.800000
 
1.278000
 
3.640
 
COKER SEC 10 #10-1 - 101
 
MAVERICK
 
CROWN ENERGY COMPANY
 
ROGER MILLS
 
OK
 
6.111110
 
4.766600
 
3.596
 
HILLBOLDT, D. C. - 1
 
ORANGE HILL, S
 
QUAIL CREEK OIL CORPORATION
 
ORANGE
 
TX
 
1.567060
 
1.303640
 
3.594
 
BEACONS GULLY 7500’ FRIO SAND - 1
 
BEACONS GULLY
 
WAGNER OIL COMPANY
 
EVANGELINE
 
LA
 
1.471810
 
1.095080
 
3.577
 
UGLY HOG #1 - 1
 
QUITO
 
SEABOARD OIL COMPANY
 
Ward
 
TX
 
6.140630
 
4.701420
 
3.510
 
CORDES 1-15 - 1-15
 
ALEDO SOUTHEAST
 
LINN OPERATING INC.
 
CUSTER
 
OK
 
0.133650
 
0.121100
 
3.339
 
COOKSEY #14-22 - 14-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.445040
 
1.064410
 
3.329
 
BREEDLOVE B-37 R
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
3.285
 
BASS 5059 - 5-59
 
KELTON EAST
 
SANGUINE GAS EXPLORATION
 
WHEELER
 
TX
 
0.524900
 
0.410730
 
3.271
 
OBENCHAIN D2 - D2H
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
3.220
 
OBENCHAIN A3H - A3H
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
3.175
 
COOKSEY #15-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.514600
 
1.244030
 
3.061
 
INLOW 1-14 - 1-14
 
MAYFIELD
 
CHESAPEAKE OPERATING INC.
 
BECKHAM
 
OK
 
0.320000
 
0.240000
 
3.054
 
STEFFEN HARVEY 2 - 2
 
WATONGA-CHICKASHA TREND
 
RANGE RESOURCES
 
CANADIAN
 
OK
 
0.261720
 
0.227710
 
3.030
 
WATSON, MATTIE 1-25 - 1
 
RUSTON
 
DEVON ENERGY PRODUCTION CO.
 
LINCOLN
 
LA
 
0.310840
 
0.271980
 
3.025
 
OBENCHAIN E3H - E3H
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
2.877
 
NELLIE 21 - 1
 
LOVINGTON
 
CHESAPEAKE OPERATING INC.
 
LEA
 
NM
 
1.661430
 
1.247230
 
2.850
 
BRADLEY A #7 - 7-T
 
BOX CHURCH
 
XTO ENERGY INC
 
LIMESTONE
 
TX
 
1.116290
 
0.971380
 
2.776
 
NEYLAND HEIRS 1-07 - 1-7
 
SAINT PATRICK
 
GUNGOLL CARL E EXPLORATION LLC
 
AMITE
 
MS
 
2.250000
 
1.700010
 
2.774
 
BASSETT 12-01 - 1-12
 
MUSTANG & YUKON
 
LINN OPERATING INC.
 
CANADIAN
 
OK
 
0.200000
 
0.254170
 
2.734
 
BREEDLOVE B-30
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.145380
 
0.132720
 
2.719
 

 
 
Page 7 of 11

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
OBENCHAIN D1H - D1H
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
2.637
 
BREEDLOVE B-39
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
2.567
 
HOFFMAN 1-11H
 
ALEDO SOUTHWEST
 
DUNCAN OIL PROPERTIES, INC.
 
CUSTER
 
OK
 
1.829270
 
1.431400
 
2.553
 
GARR 2-11 - 11-2
 
MUSTANG & YUKON
 
GDA INVESTMENTS INCORPORATED
 
CANADIAN
 
OK
 
1.083230
 
0.866580
 
2.544
 
BROWN 1-5 - 105
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.375000
 
0.292110
 
2.496
 
TURNBOW 5
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.258370
 
0.220070
 
2.442
 
PATHFINDER #2-13 - 2-13
 
REYDON
 
THE GHK COMPANY
 
ROGER MILLS
 
OK
 
0.652290
 
0.506360
 
2.307
 
DEVENIE KAY 28-2 - 28-2
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
2.223
 
COOKSEY #13-22 - 13-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.439860
 
1.060770
 
2.203
 
COOKSEY #07-22 - 7-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.525910
 
1.135280
 
2.173
 
DUNN A #1 - 1
 
NEWARK EAST
 
ENCANA OIL & GAS (USA) INC.
 
DENTON
 
TX
 
5.829140
 
4.371860
 
2.120
 
DINERO 16-STATE-5 - 5
 
BIG CHIEF
 
DINERO OPERATING CO
 
EDDY
 
NM
 
1.500000
 
1.125000
 
2.100
 
ADAM #28-1 - 28-1
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
2.046
 
GROTTO ROUGE 1-30 - 1-30
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
3.707700
 
2.980640
 
2.042
 
TARON 2-28H/28
 
SNEAKY PETE
 
TRANSPRO ENERGY LLC
 
POTTOWATOMIE
 
OK
 
2.625000
 
2.100000
 
2.015
 
KEYSTONE #1-13 CHEROKEE - 1
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
6.658260
 
5.343940
 
1.993
 
COLTHARP 1-58 (REENTRY) - 1-58
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.461910
 
0.332580
 
1.920
 
SALLIE 3-5 - 1-5
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.524900
 
0.410730
 
1.889
 
STROUD-POLK UNIT #1 - 1
 
JAYNESVILLE
 
MOSBACHER ENERGY COMPANY
 
COVINGTON
 
MS
 
0.970370
 
0.744090
 
1.852
 
BROWN 205 - 2-5
 
KELTON EAST
 
SANGUINE GAS EXPLORATION
 
WHEELER
 
TX
 
0.375000
 
0.292110
 
1.814
 
OBENCHAIN F1H - F-1H
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
1.802
 
BREEDLOVE B-25
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
1.718
 
COLTHARP 2-58 - 2-58
 
KELTON EAST
 
SANGUINE GAS EXPLORATION
 
WHEELER
 
TX
 
0.524900
 
0.377930
 
1.717
 
MEADOWS 4-06 - 6
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
2.700000
 
2.122500
 
1.711
 
BREEDLOVE B-36
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.234030
 
0.199780
 
1.703
 
DUNN A #2 - 2
 
NEWARK EAST
 
ENCANA OIL & GAS (USA) INC.
 
DENTON
 
TX
 
5.009420
 
3.757060
 
1.697
 
MURRAY A E #2 - 2
 
SUPRON
 
ROSETTA RESOURCES OPERATING LP
 
NACOGDOCHES
 
TX
 
0.520780
 
0.359760
 
1.629
 
COOKSEY #02 - 2-C
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.438990
 
1.060170
 
1.620
 
GREENE 8-3
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
1.565
 
BARBOUR 12-3 - 12-3
 
MINCO EAST
 
LINN OPERATING INC.
 
CANADIAN
 
OK
 
0.067860
 
0.055090
 
1.528
 
DOBSON RANCH SEC 6 #1-6 - 1
 
MAVERICK
 
CHESAPEAKE OPERATING INC.
 
ROGER MILLS
 
OK
 
1.890010
 
1.535140
 
1.488
 
HORTON ESTATE 1-1 - 1-1
 
SAINT PATRICK
 
GUNGOLL CARL E EXPLORATION LLC
 
WILKNSON
 
MS
 
2.250000
 
1.713080
 
1.483
 
ZINFANDEL 1 - 1
 
VINTAGE
 
TELLUS OPERATING GROUP LLC
 
JEFFERSON DAVIS
 
MS
 
0.241150
 
0.181760
 
1.445
 
SHOOK, H. L, A4 - MULTI
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.228880
 
0.200530
 
1.373
 
BLOCKER #21-2 - 21-2
 
WALKER-FANGTASTIC
 
KEITH F WALKER
 
MEADE
 
KS
 
1.562500
 
1.175220
 
1.333
 
DETRIX #48-1 - 1048
 
HIGGINS S
 
ARNOLD OIL PROPERTIES
 
HEMPHILL
 
TX
 
3.500000
 
2.800000
 
1.319
 
COOKSEY #09-22 - 9-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.526180
 
1.135510
 
1.283
 
BLACK RIVER FED #1 - 1
 
WHITE CITY
 
MURCHISON OIL & GAS INCORPORAT
 
EDDY
 
NM
 
4.445540
 
3.889840
 
1.275
 
WORD FAYE #1 - 1046
 
HIGGINS S
 
ARNOLD OIL PROPERTIES
 
HEMPHILL
 
TX
 
3.500000
 
2.800000
 
1.256
 
COOKSEY #10-22 - 10-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.526180
 
1.135510
 
1.252
 
GRAFT #1 - 1-9
 
ZERBY
 
PAYNE EXPLORATION COMPANY
 
CUSTER
 
OK
 
2.500000
 
1.875000
 
1.223
 

 
Page 8 of 11

--------------------------------------------------------------------------------


 
EXHIBIT B
 
Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
UNIVERSITY 18-31 #4 - 4
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.454710
 
1.216
 
UNIVERSITY 18-29 #4 - 4
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.454710
 
1.029
 
USA #14-5 - 14-15
 
PISTOL RIDGE DEEP
 
GUNGOLL CARL E EXPLORATION LLC
 
PEARL RIVER
 
MS
 
1.990810
 
1.493110
 
1.028
 
BREEDLOVE B-44 - 44
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.302070
 
0.257480
 
0.981
 
COOKSEY #08-22 - 8-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.520510
 
1.131500
 
0.980
 
LOUISIANA FURS #4
 
ESTHER SW
 
MOSBACHER ENERGY COMPANY
 
VERMILION
 
LA
 
3.815440
 
2.887550
 
0.957
 
DOBSON SEC 1 #1-1 - 1
 
MAVERICK
 
CROWN ENERGY COMPANY
 
WHEELER
 
TX
 
5.156250
 
4.054330
 
0.862
 
EBLING 2-1 - 1-Feb
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
5.266140
 
3.950000
 
0.846
 
BASS 2-59 - 3-59
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.407820
 
0.304160
 
0.836
 
BEAR 1-19 - 1-19
 
EAKLY-WEATHERFORD TREND
 
UNIT PETROLEUM CORP
 
CADDO
 
OK
 
0.148760
 
0.151310
 
0.827
 
PATTY #1-33 - 1-33
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
MCCLAIN
 
OK
 
2.525000
 
1.969500
 
0.822
 
BRADLEY A #9 - 9
 
BOX CHURCH
 
XTO ENERGY INC
 
LIMESTONE
 
TX
 
1.116290
 
0.971380
 
0.798
 
WIGGINS #2 - 2
 
NEWARK EAST
 
MILLWOOD ALLIANCE OPERATING CO
 
TARRANT
 
TX
 
1.800000
 
1.340460
 
0.789
 
BASS-CALCOTE 2-59 - 1-59
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.350020
 
0.261910
 
0.762
 
BREEDLOVE B-28
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
0.734
 
WEAVER #1-27 - 1-27
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
MCCLAIN
 
OK
 
2.000000
 
1.560000
 
0.687
 
OBENCHAIN B2 - B2
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
0.683
 
COLE TRUST A #4 - 4
 
NEWARK EAST
 
ENCANA OIL & GAS (USA) INC.
 
DENTON
 
TX
 
4.156250
 
2.784690
 
0.661
 
LEWIS 2D - 002D
 
RUSTON
 
DEVON ENERGY PRODUCTION CO.
 
LINCOLN
 
LA
 
0.621950
 
0.527580
 
0.657
 
FENTON SEC 33 #1-33 - 1
 
MAVERICK
 
CHESAPEAKE OPERATING INC.
 
ROGER MILLS
 
OK
 
0.750000
 
0.597520
 
0.652
 
COOKSEY #06-22 - 6-22
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.527430
 
1.136440
 
0.647
 
BRADLEY A #8 - 8
 
BOX CHURCH
 
XTO ENERGY INC
 
LIMESTONE
 
TX
 
1.116290
 
0.971380
 
0.633
 
HEFLEY 4-8 - 8
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
3.000000
 
2.325000
 
0.610
 
LOUISIANA FURS #3 - 003AL
 
ESTHER SW
 
MOSBACHER ENERGY COMPANY
 
VERMILION
 
LA
 
3.815440
 
2.887550
 
0.604
 
HASKELL #1-4 - 1-4
 
RIVER
 
UNITED PRODUCTION CO
 
WOODWARD
 
OK
 
2.812500
 
2.109380
 
0.587
 
MCDANIEL, LOIS #1 - 1
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.454710
 
0.579
 
BRADLEY A #3 - 3
 
BOX CHURCH
 
XTO ENERGY INC
 
LIMESTONE
 
TX
 
1.116290
 
0.971380
 
0.521
 
HENDERSON #3 - 3
 
SPEAKS SW
 
VENOCO INC.
 
LAVACA
 
TX
 
0.000001
 
0.022540
 
0.511
 
COOKSEY #11-15 - 11-15
 
CHISMVILLE
 
FOREST OIL CORPORATION
 
LOGAN
 
AR
 
1.526180
 
1.135510
 
0.470
 
BLACKSTONE MINERALS #1-31 - 1
 
POPLARVILLE
 
GUNGOLL CARL E EXPLORATION LLC
 
PEARL RIVER
 
MS
 
5.000000
 
3.500000
 
0.404
 
BOSWELL #1-11 - 1-11
 
ROLL SW
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
2.409490
 
1.824450
 
0.349
 
ROSA 1-6 - 1-6
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
5.147060
 
3.860290
 
0.342
 
DOKE 2-8 - 2
 
SPELUNKER & WALSH
 
ENERGY ALLIANCE CO INCOR
 
BACA
 
CO
 
3.827250
 
3.061780
 
0.340
 
NORTH WHITE #1
 
NEWARK EAST
 
HARDING COMPANY
 
PARKER
 
TX
 
0.600000
 
0.450000
 
0.167
 
HENDERSON #2 - 2
 
SPEAKS SW
 
VENOCO INC.
 
LAVACA
 
TX
 
0.000001
 
0.022540
 
0.159
 
EL CHICO #1 H - 1H
 
NEWARK EAST
 
CARRIZO OIL & GAS, INC
 
PARKER
 
TX
 
0.400000
 
0.300000
 
0.158
 
OBENCHAIN B1 - B1
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
0.151
 
MOORE, KATHLEEN J. B1 - 1
 
ROJO CABALLOS
 
APACHE CORP
 
PECOS
 
TX
 
0.361880
 
0.300910
 
0.148
 
PYOTE GAS UNIT #5 - 1A
 
BLOCK 16 (DEVONIAN)
 
MOSBACHER ENERGY COMPANY
 
WARD
 
TX
 
0.648380
 
0.516300
 
0.104
 
PETREE ESTATE #1-12 - 1-12
 
EL RENO
 
UNITED PRODUCTION CO
 
CANADIAN
 
OK
 
1.562500
 
1.171880
 
0.084
 
WRIGHT STAR UNIT 1 #1 - 1
 
NEWARK EAST
 
EXTERRA ENERGY INC
 
DENTON
 
TX
 
0.300000
 
0.222000
 
0.071
 

 
Page 9 of 11

--------------------------------------------------------------------------------


 
EXHIBIT B


Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
BREEDLOVE B-31
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.145230
 
0.132610
 
0.054
 
McCRARY #1-32 - 1-32
 
MOUDRY
 
QUESTAR EXPL & PROD CO
 
BLAINE
 
OK
 
0.572000
 
0.395520
 
0.043
 
BRYAN #1-19 - 1-19
 
DEMPSEY
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
1.500000
 
1.125000
 
0.033
 
AUSTIN 1-6 - 1-6
 
KELTON EAST
 
APACHE CORP
 
WHEELER
 
TX
 
0.524900
 
0.406770
 
0.027
 
TURLEY #1-09 - 1-9
 
ROLL SW
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
1.571170
 
1.178380
 
0.022
 
FILLINGIM 88-07 - 7
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
1.029530
 
0.813990
 
0.016
 
MONROE #2 - 2
 
QUITO
 
GRIFFIN PETROLEUM COMPANY
 
WARD
 
TX
 
0.000001
 
0.013670
 
0.007
 
EASTMAN #1 - 1
 
NEWARK EAST
 
HARDING COMPANY
 
PARKER
 
TX
 
0.400000
 
0.300000
 
0.002
 
GRAYSON #1-13 - 1-13
 
EL RENO
 
UNITED PRODUCTION CO
 
CANADIAN
 
OK
 
1.596490
 
1.277190
 
0.001
 
POKEY #14-2 - 14-2
 
WALKER-POKEY
 
KEITH F WALKER
 
BEAVER
 
OK
 
1.562500
 
1.169800
 
0.000
 
EARL #1-21 - 1-21
 
RIVER
 
PREMIER ENERGY LLC
 
DEWEY
 
OK
 
4.571430
 
3.428570
 
0.000
 
DAVIS 9-4 #1-21H
 
SNEAKY PETE
 
TRANSPRO ENERGY LLC
 
POTTOWATOMIE
 
OK
 
2.625000
 
2.100000
 
0.000
 
DAVIS 3-21H/15
 
SNEAKY PETE
 
TRANSPRO ENERGY LLC
 
POTTOWATOMIE
 
OK
 
2.625000
 
2.100000
 
0.000
 
HILL #1-29 - 1-29
 
WILSON
 
SOUTHERN BAY OPERATING, LLC
 
BECKHAM
 
OK
 
0.705790
 
0.530900
 
0.000
 
HAJEK #1-17 - 1-17
 
WATONGA WEST
 
CONTINENTAL RESOURCES INC
 
BLAINE
 
OK
 
1.250000
 
1.000000
 
0.000
 
SIDES #3-9 - 3-9
 
REYDON
 
B&W OPERATING LLC
 
ROGER MILLS
 
OK
 
2.250000
 
1.687500
 
0.000
 
LEON #1-10 - 1-10
 
ROLL SW
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
1.480400
 
1.115020
 
0.000
 
INDEPENDENCE 28-1
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
1.333200
 
1.103210
 
0.000
 
HUNT #1-27 - 1-27
 
RANKEN-KIM
 
RANKEN ENERGY CORPORATION
 
MCCLAIN
 
OK
 
2.000000
 
1.560000
 
0.000
 
MILDRED #1-1 - 1-1
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
4.735290
 
3.551470
 
0.000
 
YULONDA 29 #2 - 29-2
 
WALKER-CLEVELAND
 
KEITH F WALKER
 
ELLIS
 
OK
 
1.234380
 
0.896140
 
0.000
 
ARMSTRONG #08 - 8020
 
ZEPHYR-STILES RANCH
 
ZEPHYR OPERATING LLC
 
WHEELER
 
TX
 
2.474240
 
1.837910
 
0.000
 
WEIDEMANN 1-11
 
MUSTANG & YUKON
 
GDA INVESTMENTS INCORPORATED
 
CANADIAN
 
OK
 
1.083330
 
0.866670
 
0.000
 
BIG CHIEF #6 - 6
 
BIG CHIEF
 
DINERO OPERATING CO
 
EDDY
 
NM
 
1.050000
 
0.831150
 
0.000
 
KORCZAK #1 - 1
 
LUSK
 
NADEL & GUSSMAN PERMIAN LLC
 
LEA
 
NM
 
3.216520
 
2.626770
 
0.000
 
HOFFMAN 1-27
 
DILL CITY
 
MARATHON OIL COMPANY
 
WASHITA
 
OK
 
0.472660
 
0.354490
 
0.000
 
FILLINGIM 88-10 - 10
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
0.963410
 
0.761090
 
0.000
 
CAMPBELL #1 - 1
 
NEWARK EAST
 
HARDING COMPANY
 
PARKER
 
TX
 
1.250000
 
0.937500
 
0.000
 
MEADOWS 4-03 - 3
 
BUFFALO WALLOW
 
ELAND ENERGY
 
HEMPHILL
 
TX
 
1.500000
 
1.162500
 
0.000
 
BETTY LOU#1-21 - 1-21
 
STERLING
 
SOUTHERN BAY OPERATING, LLC
 
COMANCHE
 
OK
 
2.500000
 
1.900000
 
0.000
 
LILLIE #1-33 - 1-33
 
WATONGA WEST
 
ZEPHYR OPERATING LLC
 
BLAINE
 
OK
 
1.920000
 
1.536000
 
0.000
 
HATCHER #1-35 - 1-35
 
ZEPHYR-PRUE SPRINGER
 
ZEPHYR OPERATING LLC
 
CANADIAN
 
OK
 
3.125000
 
2.500000
 
0.000
 
ROSE #1-33 - 1-33
 
BERWYN SYNCLINE
 
L E JONES OPERATING INC
 
CARTER
 
OK
 
2.536980
 
2.041070
 
0.000
 
WALKER, P. ET AL - 6
 
QUITO
 
ANADARKO PETROLEUM CORPORATION
 
WARD
 
TX
 
0.519670
 
0.454710
 
0.000
 
NECTAR 1-52 - 1
 
KELTON EAST
 
BP AMERICA PRODUCTION CO
 
WHEELER
 
TX
 
0.000001
 
0.005250
 
0.000
 
MCKNIGHT, MB B-2 - MULTI
 
SAND HILLS
 
BURNETT OIL CO INC
 
CRANE
 
TX
 
2.309010
 
1.731770
 
0.000
 
FARRIS J7 #1-22 - 1-22
 
DILL CITY
 
JMA ENERGY COMPANY LLC
 
WASHITA
 
OK
 
3.125000
 
2.476560
 
0.000
 
FILLINGIM 88-05 - 5
 
BUFFALO WALLOW
 
LINN OPERATING INC.
 
HEMPHILL
 
TX
 
1.029530
 
0.813990
 
0.000
 
CURTISS, JEFF #1 - 1
 
RAMIRENA
 
MOSBACHER ENERGY COMPANY
 
LIVE OAK
 
TX
 
3.694450
 
2.955560
 
0.000
 
FERRELL A-11 - 11
 
RAMIRENA
 
MOSBACHER ENERGY COMPANY
 
LIVE OAK
 
TX
 
3.694450
 
2.828560
 
0.000
 
YATES 20-10 #1 - 1
  
JAYNESVILLE
  
PALMER PETROLEUM INC.
  
COVINGTON
  
MS
  
0.109810
  
0.092540
  
0.000
 



Page 10 of 11

--------------------------------------------------------------------------------



EXHIBIT B


Attached to and part of that certain Purchase and Sale Agreement by and between
Azalea Properties, Ltd., Seller, and RCWI, L.P., Buyer, dated December 18, 2009.



                           
Adjusted Final
 
Case Name
 
FIELD
 
Operator
 
COUNTY
 
STATE
 
WI %
 
RI %
 
Value
                                 
RABB JA #2 - 002AL
 
CHOUDRANT SOUTH
 
PALMER PETROLEUM INC.
 
LINCOLN
 
LA
 
0.640000
 
0.483200
 
0.000
 
WRIGHT 33-3
 
MUSTANG & YUKON
 
PREMIER ENERGY LLC
 
CANADIAN
 
OK
 
1.992990
 
1.497700
 
0.000
 
OBENCHAIN A2 - A2
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
0.000
 
OBENCHAIN E1 - E1
 
NEWARK EAST
 
RANGE RESOURCES
 
DENTON
 
TX
 
0.625000
 
0.462500
 
0.000
 
BREEDLOVE LOC B-47
 
BREEDLOVE
 
ROFF OPERATING COMPANY
 
MARTIN
 
TX
 
0.229490
 
0.195810
 
0.000
 
MAGPIE #1-4 - 1-4
 
REYDON
 
SOUTHERN BAY OPERATING, LLC
 
ROGER MILLS
 
OK
 
1.464840
 
1.112650
 
0.000
 
HANNEMAN #1-36 - 1-36
 
EL RENO
 
UNITED PRODUCTION CO
 
CANADIAN
 
OK
 
0.875000
 
0.652930
 
0.000
 
MADBULL #1-35 - 1-35
 
EL RENO
 
UNITED PRODUCTION CO
 
CANADIAN
 
OK
 
0.625000
 
0.467500
 
0.000
 
BOUTTE, CHARLIE #2 & YOUNG E #1 - 2
 
BEACONS GULLY
 
WAGNER OIL COMPANY
 
EVANGELINE
 
LA
 
1.472650
 
1.095760
 
0.000
 
SEMITROPIC #1 PUD - 1-1
 
SEMITROPIC
 
PREMIER ENERGY LLC
 
MONTREY
 
CA
 
3.529410
 
2.647060
 
0.000
                                   
  
 
  
 
  
 
  
 
  
   
Total Bid
 
22000.000
 

 
 
Page 11 of 11

--------------------------------------------------------------------------------

 